Exhibit 10.1

EXECUTION VERSION

 

 

 

   Published CUSIP Numbers:    Deal:    57948UAA6    Revolving Commitment:   
57948UAB4    Term A Loan:    57948UAC2

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 11, 2010

among

THE MCCLATCHY COMPANY,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

as

Syndication Agent

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC

and J.P. MORGAN SECURITIES INC.,

as

Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms    1 1.02    Other Interpretive Provisions    29 1.03   
Accounting Terms    30 1.04    Rounding    30 1.05    References to Agreements
and Laws    30 1.06    Times of Day    30 1.07    Letter of Credit Amounts    30

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    The Loans    31 2.02    Borrowings, Conversions and Continuations of
Committed Loans    32 2.03    Letters of Credit    34 2.04    Swing Line Loans
   43 2.05    Prepayments    46 2.06    Termination or Reduction of Commitments
   49 2.07    Repayment of Loans    51 2.08    Interest    51 2.09    Fees    52
2.10    Computation of Interest and Fees    53 2.11    Evidence of Debt    53
2.12    Payments Generally    54 2.13    Sharing of Payments    56

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes    56 3.02    Illegality    58 3.03    Inability to Determine
Rates    58

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 3.04    Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Rate Loans    59 3.05    Compensation for Losses    59
3.06    Matters Applicable to all Requests for Compensation    60 3.07   
Survival    60

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01    Conditions of Effectiveness    60 4.02    Conditions to all Credit
Extensions    62

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.01    Existence, Qualification and Power; Compliance with Laws    63 5.02   
Authorization; No Contravention    63 5.03    Governmental Authorization; Other
Consents    63 5.04    Binding Effect    63 5.05    Financial Statements    64
5.06    Litigation    64 5.07    No Default    64 5.08    Ownership of Property;
Liens    64 5.09    Environmental Compliance    65 5.10    Insurance    65 5.11
   Taxes    65 5.12    ERISA Compliance    65 5.13    Subsidiaries    66 5.14   
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
   66 5.15    Disclosure    66 5.16    Compliance with Laws    67 5.17   
Solvency    67

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VI

AFFIRMATIVE COVENANTS

6.01    Financial Statements    67 6.02    Certificates; Other Information    68
6.03    Notices    69 6.04    Payment of Obligations    70 6.05    Preservation
of Existence, Etc    70 6.06    Maintenance of Properties    71 6.07   
Maintenance of Insurance    71 6.08    Compliance with Laws    71 6.09    Books
and Records    71 6.10    Inspection Rights    71 6.11    Use of Proceeds    72
6.12    Covenant to Guarantee Obligations and Give Security    73 6.13   
[RESERVED]    73 6.14    Financial Advisors    73

ARTICLE VII

NEGATIVE COVENANTS

7.01    Liens    74 7.02    Indebtedness    75 7.03    Fundamental Changes,
Dispositions    78 7.04    Change in Nature of Business    80 7.05   
Transactions with Affiliates    80 7.06    Use of Proceeds    80 7.07   
Financial Covenants    80 7.08    Burdensome Agreements    81 7.09    Restricted
Payments    83 7.10    Investments    84 7.11    Amendments of Organization
Documents    86

7.12

   Accounting Changes    87

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 8.01    Events of Default    87  8.02    Remedies Upon Event of Default    89
 8.03    Application of Funds    90

ARTICLE IX

ADMINISTRATIVE AGENT

 9.01    Appointment and Authority    90  9.02    Rights as a Lender    91  9.03
   Exculpatory Provisions    91  9.04    Reliance by Administrative Agent    92
 9.05    Delegation of Duties    93  9.06    Resignation of Administrative Agent
   93  9.07    Non-Reliance on Administrative Agent and Other Lenders    94
 9.08    No Other Duties, Etc    94  9.09    Administrative Agent May File
Proofs of Claim    94  9.10    Collateral and Guaranty Matters    95

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc    95 10.02    Notices; Effectiveness; Electronic
Communications.    97 10.03    No Waiver; Cumulative Remedies    99 10.04   
Expenses; Indemnity; Damage Waiver    100 10.05    Payments Set Aside    102
10.06    Successors and Assigns    102 10.07    Treatment of Certain
Information; Confidentiality    106 10.08    Right of Setoff    107 10.09   
Interest Rate Limitation    107 10.10    Counterparts; Integration;
Effectiveness    108

10.11

   Survival of Representations and Warranties    108

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 10.12    Severability    108 10.13    Replacement of Lenders   
108 10.14    Tax Forms    109 10.15    Governing Law; Jurisdiction; Etc    111
10.16    Waiver of Jury Trial    112 10.17    No Advisory or Fiduciary
Responsibility    112 10.18    USA PATRIOT Act Notice    113 10.19    Additional
Consents for Amendments, Etc    113

SCHEDULES

 

2.01    Commitments and Applicable Percentages 10.02    Administrative Agent’s
Office, Certain Address for Notice 10.06    Assignment and Assumption Fees

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Class A Term Note
C-2    Class B Term Note C-3    Class A Revolving Credit Note C-4    Class B
Revolving Credit Note D    Compliance Certificate E    Assignment and Assumption
F    Opinion Matters G    Form of Guaranty

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 11, 2010, among THE MCCLATCHY COMPANY, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, JPMORGAN CHASE BANK,
N.A., as Syndication Agent, and BANC OF AMERICA SECURITIES LLC and J.P. MORGAN
SECURITIES INC., as Joint Lead Arrangers and Joint Book Managers.

The Borrower, various lenders, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication
Agent, and Banc of America Securities LLC and J.P. Morgan Securities Inc., as
Joint Lead Arrangers and Joint Book Managers, are parties to that certain Credit
Agreement dated as of June 27, 2006 (as amended prior to the date hereof, the
“Existing Credit Agreement”). The Borrower, the Administrative Agent, the
Required Lenders, the Required Revolving Lenders and the Required Term A Lenders
(as defined in the Existing Credit Agreement) have agreed that the Existing
Credit Agreement shall be amended and restated in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Banc of America Securities LLC), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Amended and Restated Credit Agreement.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement, dated as of January 26, 2010 among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Amendment No. 5” means Amendment No. 5 to the Existing Credit Agreement, dated
as of May 20, 2009.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, and (b) in respect of the
Revolving Credit Facility, with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if all the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The Applicable Percentage of each Lender
in respect of each Facility as of the Restatement Effective Date is set forth
opposite the name of such Lender on Schedule 2.01, and otherwise shall be as set
forth in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Applicable Rate” means, from time to time, the following rates per annum
(expressed in basis points), determined by reference to the statement of
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Consolidated Total

Leverage Ratio

   Commitment Fee    Eurodollar Rate +
Letters of Credit    Base Rate

< 5.0 to 1.00

   50.0    425.0    325.0

³ 5.00 to 1.00 but < 6.00 to 1.00

   62.5    500.0    400.0

³ 6.00 to 1.00

   75.0    575.0    475.0

If a Compliance Certificate setting forth the Consolidated Total Leverage Ratio
shall not have been delivered to the Administrative Agent as required by
Section 6.02(a), at the request of the Required Lenders, the “Applicable Rate”
shall be the highest rate set forth in the foregoing grid until such Compliance
Certificate is so delivered.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Term A Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term A Loan or a Revolving Credit Loan, respectively,
at such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders, (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders, (d) with
respect to the Class A Loans, the Class A Lenders, and (e) with respect to the
Class B Loans, the Class B Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Banc of America Securities LLC and J.P. Morgan
Securities Inc., in its capacity as joint lead arranger and joint book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 28, 2008,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Available Investment Basket Amount” means $20,000,000 (if the Consolidated
Total Leverage Ratio shall be greater than 5.0 to 1.0), or $40,000,000 (if the
Consolidated Total Leverage Ratio shall be less than or equal to 5.0 to 1.0),
less the cumulative amount used to make Investments constituting acquisitions
under Section 7.10(g), and less the cumulative amount (net of any return of
capital) used to make Investments under Section 7.10(i) and Section 7.10(n).
Where the Available Investment Basket Amount is being determined for purposes of
Section 7.10(g) or Section 7.10(n), the Consolidated Total Leverage Ratio shall
be determined on a pro forma basis with respect to the contemplated transaction
using the financial information

 

3



--------------------------------------------------------------------------------

most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b), except that Consolidated Indebtedness shall be
calculated as of the date of such Investment, after giving pro forma effect
thereto.

“Availability Period” means, in the case of Class A Loans, the Class A
Availability Period and, in the case of Class B Loans, the Class B Availability
Period.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the Eurodollar Rate (determined in accordance with
clause (b) of the definition thereof) plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Business Unit” means each newspaper owned by the Borrower and its Subsidiaries
and the assets used in connection with the publication of such newspaper.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations in accordance with GAAP).

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) U.S. dollars, or in the case of any Foreign Subsidiary, such currencies held
by it from time to time in the ordinary course of business;

(b) securities issued or directly and fully guaranteed or insured by the United
States Government or any agency or instrumentality of the United States of
America (provided that the full faith and credit of the United States of America
is pledged in support thereof);

(c) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of either “A” or better
from S&P or “A2” or better from Moody’s;

(d) certificates of deposit, demand deposits, time deposits, eurodollar time
deposits, overnight bank deposits or bankers’ acceptances having maturities of
not more than one year from the date of acquisition thereof issued by any
commercial bank (x) the long-term debt of which is rated at the time of
acquisition thereof at least “A” (or the equivalent thereof) by S&P or “A2” (or
the equivalent thereof) by Moody’s or (y) the short term commercial paper of
such commercial bank or its parent company is rated at the time of acquisition
thereof at least “A-1” (or the equivalent thereof) by S&P or “P-1” (or the
equivalent thereof) by Moody’s, and having combined capital and surplus in
excess of $1,000,000,000;

(e) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (b), (c) and (d) above, entered
into with any bank meeting the qualifications specified in clause (d) above;

(f) commercial paper rated at the time of acquisition thereof at least “A-1” (or
the equivalent thereof) by S&P or “P-1” (or the equivalent thereof) by Moody’s,
or carrying an equivalent rating by a nationally recognized statistical rating
organization, if either of such Rating Agencies cease publishing ratings of
investments, and in any case maturing within one year after the date of
acquisition thereof;

(g) instruments equivalent to those referred to in clauses (a) through (f) above
denominated in euros or any foreign currency comparable in credit quality and
tenor to those referred to in such clauses and customarily used by corporations
for cash management purposes in any jurisdiction outside the United States to
the extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;

 

5



--------------------------------------------------------------------------------

(h) interests in any investment company or money market fund that invests 95% or
more of its assets in instruments of the type specified in clauses (a) through
(g) above;

(i) money market funds that (i) comply with the criteria set forth in Rule 2A-7
of the Investment Company Act of 1940, as amended, (ii) are rated at the time of
acquisition thereof “AAA” by S&P or “Aaa” by Moody’s and (iii) have portfolio
assets of at least $5.0 billion; and

(j) in the case of any Foreign Subsidiary, high quality short-term investments
which are customarily used for cash management purposes in any country in which
such Foreign Subsidiary operates.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change of Control” means the occurrence of any of the following: (a) any Person
or group (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934, as in effect on the date hereof) shall own directly or indirectly,
beneficially of record, shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time be occupied by Persons who
were neither (i) nominated by the board of directors of the Borrower, nor
(ii) appointed by directors so nominated, in each case either by a specific vote
or by approval of a proxy statement issued by the Borrower on behalf of its
entire Board of Directors in which such individual is named as a nominee for
director; provided, however, that neither the ownership nor acquisitions of
shares of the capital stock of the Borrower by, nor the transfers of shares of
the capital stock of the Borrower between, Members of the McClatchy Family shall
constitute a Change in Control.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Class A Loans or Class B Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Class A Revolving Credit Commitment or Class B Revolving Credit Commitment,
and, when used in reference to any Lender, refers to whether such Lender is a
Class A Lender or a Class B Lender.

“Class A Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Class A Maturity Date,
(b) the date of termination of the Class A Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Class A Revolving Credit Lender to make Class A Revolving Credit Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Class A Lender” means each Lender that holds a Class A Revolving Credit
Commitment or which is owed a Class A Term A Loan.

“Class A Loan” means each Loan outstanding hereunder as to which the Lender is a
Class A Lender.

 

6



--------------------------------------------------------------------------------

“Class A Maturity Date” means July 1, 2013.

“Class A Revolving Credit Commitment” means, as to each Class A Revolving Credit
Lender, its obligation to (a) make Class A Revolving Credit Loans to the
Borrower pursuant to Section 2.01(b) or Section 2.01(d), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Class A Revolving Credit Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Class A Revolving Credit Loan” means a Revolving Credit Loan made by a Class A
Lender.

“Class A Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Class A Revolving Credit Lender evidencing Class A Revolving Credit
Loans or Swing Line Loans, as the case may be, made by such Class A Revolving
Credit Lender, substantially in the form of Exhibit C-3.

“Class A Term A Loan” has the meaning specified in Section 2.01(a).

“Class A Term Note” means a promissory note made by the Borrower in favor of a
Class A Term A Lender evidencing Class A Term A Loans made by such Class A Term
A Lender, substantially in the form of Exhibit C-1.

“Class B Availability Period” means the period from and including the
Restatement Effective Date to the earliest of (a) the Class B Maturity Date,
(b) the date of termination of the Class B Revolving Credit Commitments pursuant
to Section 2.06, and (c) the date of termination of the commitment of each Class
B Revolving Credit Lender to make Class B Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Class B Lender” means each Lender that holds a Class B Revolving Credit
Commitment or which is owed a Class B Term A Loan.

“Class B Loan” means each Loan outstanding hereunder as to which the Lender is a
Class B Lender.

“Class B Maturity Date” means June 27, 2011.

“Class B Revolving Credit Commitment” means, as to each Class B Revolving Credit
Lender, its obligation to (a) make Class B Revolving Credit Loans to the
Borrower pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “Class
B Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

7



--------------------------------------------------------------------------------

“Class B Revolving Credit Loan” means a Revolving Credit Loan made by a Class B
Lender.

“Class B Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Class B Revolving Credit Lender evidencing Class B Revolving Credit
Loans or Swing Line Loans, as the case may be, made by such Class B Revolving
Credit Lender, substantially in the form of Exhibit C-4.

“Class B Term A Loan” has the meaning specified in Section 2.01(b).

“Class B Term Note” means a promissory note made by the Borrower in favor of a
Class B Term A Lender evidencing Class B Term A Loans made by such Class B Term
A Lender, substantially in the form of Exhibit C-2.

“Code” means the Internal Revenue Code of 1986.

“Collateral Documents” means, collectively, the Intercreditor Agreement, the
Security Agreement, each of the collateral assignments, Security Agreement
Joinders, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Lenders.

“Commitment” means, as to each Lender, its Class A Revolving Credit Commitment
and/or its Class B Revolving Credit Commitment, as the context requires.

“Committed Borrowing” means a borrowing consisting of simultaneous Revolving
Credit Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means a Term A Loan or Revolving Credit Loan, as the context
may require.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A. “Compliance Certificate” means
a certificate substantially in the form of Exhibit D.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) the amount of equity-based compensation expense deducted in
determining such

 

8



--------------------------------------------------------------------------------

Consolidated Net Income, (v) all non-cash restructuring charges for such period,
(vi) all cash restructuring charges for such period, up to an aggregate amount
of up to $30,000,000 for the fiscal year ending December 27, 2009, and up to
$60,000,000 for the period from and including the first fiscal quarter of 2010
through the second fiscal quarter of 2013, (vii) other non-recurring or non-cash
charges or non-cash losses (as determined in the reasonable discretion of the
Administrative Agent in consultation with the Borrower) of the Borrower and its
Subsidiaries reducing Consolidated Net Income for such period, (viii) all
charges and losses in connection with the extinguishment of debt, and (ix) all
Exchange Transaction Expenses and minus (b) the following to the extent
increasing Consolidated Net Income for such period: (i) all non-recurring or
non-cash gains or other non-recurring or non-cash items (as determined in the
reasonable discretion of the Administrative Agent in consultation with the
Borrower), and (ii) all gains associated with the extinguishment of debt. Upon
the Disposition of a Business Unit, Consolidated EBITDA for the four fiscal
quarter period during which the Disposition occurred shall be reduced by the
Consolidated EBITDA for such four fiscal quarter period (if positive), or
increased by the Consolidated EBITDA for such four fiscal quarter period (if
negative), directly attributable to the Business Unit that was the subject of
such Disposition using the same methodology as set forth in such Schedule 1.01
to the Disclosure Letter (as determined in the reasonable discretion of the
Administrative Agent in consultation with Borrower).

“Consolidated Indebtedness” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, but without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all obligations
arising under letters of credit (including standby), bankers’ acceptances, bank
guaranties, surety bonds and other instruments, exclusive of any Contingent
Obligations Amount, (d) Attributable Indebtedness in respect of capital leases
and Synthetic Lease Obligations, (e) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (d) above of Persons other than the Borrower or any Subsidiary, and
(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company or other similar entity that does not
provide for pass-through liability) in which the Borrower or a Subsidiary is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary; provided, however, that
“Indebtedness” shall exclude any Guarantee obligations resulting from the
completion of a Leveraged Partnership Disposition, unless there shall exist a
default under the obligations which are the subject of such Guarantee.

“Consolidated Interest Charges” means, for any period, the interest expense of
the Borrower and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including but not limited to the portion of any
payments or accruals with respect to Capital Lease Obligations that are
allocable to interest expense, excluding (w) any write-offs of capitalized fees
under this Agreement and all amendments hereto, (x) all non-cash charges for the
amortization of purchase price adjustments in connection with the Merger related
to the Indebtedness of KR, (y) all non-cash charges for the amortization of
original issue discount with respect to the Senior Secured Notes, and (z) any
interest on tax reserves to the extent the Borrower has elected to treat such
interest as an interest expense under FIN 48 since its adoption.

 

9



--------------------------------------------------------------------------------

If a Disposition of a Business Unit occurs that results in an adjustment to the
calculation of Consolidated EBITDA, then the interest expense for the four
quarter period during which the Disposition occurred shall be reduced by the
amount of interest expense attributable to the Loans prepaid as a result of such
Disposition.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
(b).

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Contingent Obligation Amount” means Indebtedness in an amount, not exceeding
$75,000,000 in the aggregate at any time, representing contingent obligations of
one or more Loan Parties under letters of credit issued with respect to the
Borrower’s programs for workers’ compensation and insurance.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum, in all cases to the fullest extent permitted by applicable Laws.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Designated Extending Lender” means each Lender that consented to the Amendment
and Restatement Agreement and that converted all of its Revolving Credit
Commitments and its Term A Loan under the Existing Credit Agreement into Class A
Commitments and a Class A Term A Loan under this Agreement.

“Disclosure Letter” means the Disclosure Letter of the Borrower to the
Administrative Agent and the Lenders dated the Restatement Effective Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person.

“Early Retirement” means, with respect to all or a portion of any series of
Borrower’s Public Indebtedness, any prepayment, purchase, repurchase,
redemption, retirement, defeasance, acquisition or cancellation of such Public
Indebtedness, or making any sinking fund or similar deposit with respect
thereto, prior to the stated maturity date of such Public Indebtedness.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
For the avoidance of doubt, debt securities that are convertible into shares of
capital stock (or other ownership or profit interests) shall not be considered
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

11



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan for which the Borrower or an ERISA Affiliate has withdrawal liability
(including, without limitation, any contingent liability) or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate in excess of the Threshold Amount.

“Eurodollar Rate” means

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the greater of (x) 3.00%, and (y) (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the greater of (x) 3.00%, and (y) (i) BBA LIBOR, at
approximately 11:00 a.m., London time determined two Business Days prior to such
date for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained with a term equal to one month would be offered by Bank
of America’s London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination.

 

12



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year over (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries, (ii) principal repayments, to the extent actually
made, of (A) the Term A Loan and the Revolving Credit Loans (in the case of
prepayments of the Revolving Credit Loans, only to the extent that a
corresponding reduction is made to the Revolving Credit Commitments pursuant to
Section 2.06(a)) pursuant to Section 2.05(a) or Section 2.07(b), or (B) of the
Revolving Credit Loans to the extent required to effect permanent reductions of
the Revolving Credit Commitments pursuant to Section 2.06(a), (iii) all income
taxes resulting from operations actually paid in cash by the Borrower and its
Subsidiaries, (iv) Capital Expenditures actually made by the Borrower and its
Subsidiaries in such fiscal year, (v) cash paid with respect to Investments
(including acquisitions) permitted under Section 7.10, (vi) cash paid with
respect to Restricted Payments permitted under Section 7.09, and (vii) the
amount of any cash payments under retirement plans that is in excess of the
amount accrued in determining Consolidated Net Income.

“Exchange” means (i) an offer to exchange, redeem, refinance or repurchase and
the exchange, redemption, refinancing or repurchasing with cash and/or notes of
the Borrower for all or a portion of the Public Indebtedness, and (ii) any
subsequent use of cash for the Early Retirement of Public Indebtedness, which
cash was available for use in a transaction under clause (i) and was not
utilized in such transaction.

“Exchange Transaction Expenses” means all fees, costs and expenses associated
with the Exchange (whether or not consummated) and paid, payable or reimbursable
by the Borrower or its Subsidiaries, including (i) fees and expenses, including
amendment fees, related to the negotiation, execution and delivery of Amendment
No. 5, (ii) fees and expenses payable to the Financial Advisors, (iii) fees and
expenses payable to the dealer manager, the information agent and the exchange
agent, and (iv) fees and expenses of legal counsel and accountants.

“Excluded Asset” means (i) a Sale-Leaseback Asset, (ii) excess real property
that is leased or subleased, (iii) any Disposition of assets permitted by
Section 7.03(ix), and (iv) any other assets Disposed of pursuant to any other
provision of Section 7.03 to the extent that the Net Cash Proceeds of all
Dispositions of such assets in the fiscal year in which such Disposition occurs
shall be less than $5,000,000.

“Excluded Issuance” by any Person means an issuance of shares of capital stock
of (or other ownership or profit interests in) such Person upon the exercise of
warrants, options or other rights for the purchase of such capital stock (or
other ownership or profit interest), including purchases under an employee stock
purchase program.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

 

13



--------------------------------------------------------------------------------

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth in Schedule 2.03 to the
Disclosure Letter, which shall be deemed outstanding as Letters of Credit
hereunder as of the Restatement Effective Date pursuant to Section 2.03(a).

“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.

“Family Percentage Holding” means the aggregate percentage of the securities
held by a Qualified Trust representing, directly or indirectly, an interest in
voting shares or rights to voting shares of the Borrower, that it is reasonable,
under all the circumstances, to regard as being held beneficially for Qualified
Persons (or any class consisting of two or more Qualified Persons); provided,
always that in calculating the Family Percentage Holding (A) in respect of any
power of appointment or discretionary trust capable of being exercised in favor
of any of the Qualified Persons such trust or power shall be deemed to have been
exercised in favor of Qualified Persons until such trust or power has been
otherwise exercised; (B) where any beneficiary of a Qualified Trust has
assigned, transferred or conveyed, in any manner whatsoever, his or her
beneficial interest to another Person, then, for the purpose of determining the
Family Percentage Holding in respect of such Qualified Trust, the Person to whom
such interest has been assigned, transferred or conveyed shall be regarded as
the only Person beneficially interested in the Qualified Trust in respect of
such interest but in the case where the interest so assigned, transferred or
conveyed is an interest in a discretionary trust or is an interest which may
arise as a result of the exercise in favor of the assignor of a discretionary
power of appointment and such discretionary trust or power of appointment is
also capable of being exercised in favor of a Member of McClatchy Family, such
discretionary trust or power shall be deemed to have been so exercised in favor
of Qualified Persons until it has in fact been otherwise exercised; and (C) the
interest of any Permitted Residuary Beneficiary shall be ignored until its
interest has indefeasibly vested.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated January 5, 2010, among the
Borrower and the Arrangers.

“FIN 48” means interpretation no. 48, Accounting for Uncertainty in Income Taxes
– an interpretation of FASB Statement No. 109, issued by the Financial
Accounting Standards Board.

“Financial Advisors” means Alvarez & Marsal North America, LLC, or any other
financial advisor agreed to by the Administrative Agent in writing from time to
time.

 

14



--------------------------------------------------------------------------------

“Foreign Lender” has the meaning specified in Section 10.14(a)(i).

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States of America or any state thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

15



--------------------------------------------------------------------------------

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent on behalf of the Lenders, substantially in the form of
Exhibit G, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“IBOR Rate” means the interest rate at which Bank of America’s Grand Cayman
Banking Center, Grand Cayman, British West Indies, would offer dollar deposits
for the applicable interest period to other major banks in the offshore dollar
interbank market.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations and Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation of such
Person under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means the intercreditor agreement to be entered into
by the Administrative Agent pursuant to Section 7.02(k)(ii).

 

16



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period applicable to a Eurodollar Rate Loan that is (A) a
Class A Loan, shall extend beyond the Class A Maturity Date, or (B) a Class B
Loan, shall extend beyond the Class B Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

17



--------------------------------------------------------------------------------

“KR” means Knight-Ridder, Inc., a Florida corporation.

“Later Maturity Public Indebtedness” means the Borrower’s 15.75% Senior Notes
due July 15, 2014, 4.625% Notes due November 1, 2014, 5.750% Notes due
September 1, 2017, 7.15% Debentures due November 1, 2027 and 6.875% Debentures
due March 15, 2029.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof (including any deemed issuance on the Class B Maturity Date, as
contemplated by Section 2.03(a)(i)) or extension of the expiry date thereof, or
the increase of the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Class A Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Leveraged Partnership Disposition” has the meaning specified in
Section 7.03(vi).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Parties” means, collectively, the Borrower and, after the Guaranty has
been executed, each Guarantor.

“Loan Documents” means this Agreement, the Collateral Documents, each Note, each
Issuer Document, the Guaranty and the Fee Letter.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, liabilities (actual or
contingent), financial condition of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document to which it is a party.

“Material Subsidiary” means a Subsidiary owning assets with a book value of at
least $50,000,000. As of the Restatement Effective Date, all of the Subsidiaries
are set forth on Schedule 5.13 to the Disclosure Letter.

“Maturity Date” means the Class A Maturity Date and/or the Class B Maturity
Date, as the context requires.

“Member of the McClatchy Family” shall mean:

(i) the Persons listed on Schedule 1.01 to the Disclosure Letter;

(ii) the spouse, for the time being and from time to time, of any Person listed
on Schedule 1.01 to the Disclosure Letter;

 

19



--------------------------------------------------------------------------------

(iii) after the death of any Person listed on Schedule 1.01 to the Disclosure
Letter, the widow or widower, if any, of any Person listed on Schedule 1.01 to
the Disclosure Letter;

(iv) the issue of any Person listed on Schedule 1.01 to the Disclosure Letter;

(v) individuals adopted by any Person listed on Schedule 1.01 to the Disclosure
Letter or adopted by any of the issue of any Person listed on Schedule 1.01 to
the Disclosure Letter, provided, that such individuals have not attained the age
of majority at the date of such adoption, together with the issue of any such
adopted individuals;

provided that if any Person is born out of wedlock he shall not be deemed to be
the issue of another Person for the purposes hereof unless and until he is
proven or acknowledged to be the issue of such Person; or

(vi) a Qualified Trust, but only to the extent of its Family Percentage Holding
of voting shares or rights to voting shares of the capital stock of the Borrower
at such time.

“Merger” means the merger of KR into the Borrower in accordance with the terms
of the Merger Agreement.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
March 12, 2006 between the Borrower and KR.

“Miami Property” means the real property described in that certain Contract for
Purchase and Sale of Real Property effective as of March 3, 2005 by and between
The Miami Herald Publishing Company, Richwood, Inc., KR and Citisquare Group,
LLC.

“Minimum Conditions” means, with respect to the Intercreditor Agreement,
provisions contained in Section 5.01 thereof to ensure Lenders get the benefit
of equal treatment in respect of material changes described in the Intercreditor
Agreement arising under the Senior Secured Note Documents after the issuance of
the Senior Secured Notes.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
the excess, if any, of (i) the cash received in connection with such transaction
(including any cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any

 

20



--------------------------------------------------------------------------------

Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or such Subsidiary in connection with such transaction,
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction (or, in the case of any installment sale
transaction, the amount of such taxes reasonably estimated to be actually
payable over the term of such transaction) as a result of any gain recognized in
connection therewith, and (D) sales, use, transfer, value-added, documentary,
recording or other taxes or fees reasonably estimated to be actually payable in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclauses (C) or (D) exceeds the amount of taxes actually required
to be paid in cash in respect of such Disposition, the aggregate amount of such
excess shall constitute Net Cash Proceeds; and

(b) with respect to sale or issuance of any Equity Interest by the Borrower or
any Subsidiary, or the incurrence or issuance of any Indebtedness by the
Borrower or any Subsidiary (excluding any Indebtedness under this Agreement),
the excess of (i) the cash received in connection with such transaction over
(ii) the sum of all underwriting discounts and commissions (if any) and, except
in the case of the issuance of the Senior Secured Notes, other reasonable and
customary out-of-pocket expenses, incurred by the Borrower or the applicable
Subsidiary in connection therewith.

“Non-Guarantor Subsidiary” means (i) any Subsidiary that is a CFC, (ii) any
Subsidiary that is held directly or indirectly by a CFC, or (iii) any Subsidiary
which (x) has assets with a book value of less than $5,000,000 in the aggregate,
or (y) which, on a stand-alone basis, represented an aggregate amount less than
$1,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal
quarters, provided that a Subsidiary may not qualify as a Non-Guarantor
Subsidiary under this clause (iii) if, when taken together with all other
Subsidiaries which do qualify as a Non-Guarantor Subsidiary under this clause
(iii), it would (x) cause the aggregate book value of such Subsidiaries’ assets
to exceed $50,000,000, or (y) represent an aggregate amount greater than
$15,000,000 in the calculation Consolidated EBITDA for the preceding four fiscal
quarters.

“Note” means a Term Note or Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect

 

21



--------------------------------------------------------------------------------

to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Permitted Payments” means, with respect to the Net Cash Proceeds derived
from the issuance of Senior Secured Notes, the following payments: the
reasonable costs and expenses of the Borrower incurred in connection with the
amendment and restatement of this Agreement, and the reasonable and customary
out-of-pocket expenses (which shall not include underwriting discounts and
commissions (if any)) incurred by the Borrower in connection with the issuance
of the Senior Notes, and Permitted Tender Payments made not earlier than the
Tender Early Settlement Date and not later than the Tender Final Settlement
Date.

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Post-Tender Payments” means any amounts payable by the Borrower to
purchase, redeem, acquire or retire its 7.125% Notes due June 1, 2011, including
any related premium and any accrued and unpaid interest on such notes.

“Permitted Residuary Beneficiary” means any Person who is a beneficiary of a
Qualified Trust and, under the terms of the Qualified Trust, is entitled to
distributions out of the capital of such Qualified Trust only after the death of
all of the Qualified Persons who are beneficiaries of such Qualified Trust.

 

22



--------------------------------------------------------------------------------

“Permitted Tender Payments” means any amounts payable by the Borrower to
purchase, redeem, acquire or retire its 15.75% Senior Notes due July 15, 2014,
or its 7.125% Notes due June 1, 2011, including in each case any related premium
and any accrued and unpaid interest on such notes.

“Permitted Tender Carry-Forward Limit” means an amount equal to the lesser of
(a) the product of (x) the aggregate principal balance of the Borrower’s 7.125%
Notes due June 1, 2011 which were not tendered as of the Tender Final Settlement
Date, multiplied by (y) the highest tender price (expressed as a percentage of
par value) offered by the Borrower for its 7.125% Notes due June 1, 2011 in
connection with the issuance of the Senior Secured Notes, and (b) the remaining
amount of the Net Cash Proceeds from the issuance of the Senior Secured Notes
after making the payments and reductions set forth in the first sentence of
Section 2.06(b)(ii) and after making any Other Permitted Payments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Indebtedness” means the Senior Secured Notes, and the Borrower’s 7.125%
Notes due June 1, 2011, 15.75% Senior Notes due July 15, 2014, 4.625% Notes due
November 1, 2014, 5.750% Notes due September 1, 2017, 7.15% Debentures due
November 1, 2027 and 6.875% Debentures due March 15, 2029.

“Qualified Bonds” means notes (including convertible notes) issued by the
Borrower that are unsecured and not subject to any Guarantee from any
Subsidiary.

“Qualified Person” means a Person referred to in clauses (i) through (v) of the
definition of “Member of the McClatchy Family” or the spouse, widow or widower
for the time being and from time to time of any Person described in clauses
(iv) or (v) of the definition of the “Member of the McClatchy Family”.

“Qualified Trust” means a trust (whether testamentary or inter vivos) any
beneficiary of which is a Qualified Person.

“Rating” means the Borrower’s debt rating issued by Moody’s or S&P.

“Rating Agencies” means S&P and Moody’s.

“Register” has the meaning specified in Section 10.07(c).

“Reinvestment Asset” means any asset of the type described in Sections 7.03(iv)
and 7.03(v) provided that substantially all of the Net Cash Proceeds realized in
connection with the Disposition of such asset shall be reinvested in replacement
assets of the same type within 270 days of the Disposition of the original
asset.

 

23



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Class A Lenders” means, as of any date of determination, Class A
Lenders holding more than 50% of the sum of (a) the portion of the Total
Outstandings attributable to Class A Lenders (with the aggregate amount of each
Class A Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Class A
Revolving Credit Lender for purposes of this definition) and (b) the aggregate
unused Class A Revolving Credit Commitments; provided that the unused Class A
Revolving Credit Commitment of, and the portion of the Total Outstandings
attributable to Class A Lenders held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Class A
Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restatement Effective Date” has the meaning set forth in the Amendment and
Restatement Agreement.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment and (b) any payment constituting an Early Retirement of
any outstanding Public Indebtedness of such Person.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) or, in the case of Class A Lenders only,
under Section 2.01(d), as applicable.

“Revolving Credit Commitment” means, as to each Class A Revolving Credit Lender,
its Class A Revolving Credit Commitment, and as to each Class B Revolving Credit
Lender, its Class B Revolving Credit Commitment.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a loan made under Section 2.01(b) or, in the case
of Class A Lenders only, under Section 2.01(d), as applicable.

“Revolving Credit Note” means Class A Revolving Term Note or a Class B Revolving
Term Note.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale-Leaseback Asset” means any real or personal property that is initially
owned by the Borrower or one of its Subsidiaries and is subject or is made
subject to an arrangement providing for the Borrower or one of its Subsidiaries
to lease such real or personal property from a Person subsequent to selling or
otherwise transferring such property, directly or indirectly, to such Person.

 

25



--------------------------------------------------------------------------------

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement, dated as of September 26,
2008, by and among the Borrower, the Administrative Agent and the Guarantors
party thereto.

“Security Agreement Joinder” has the meaning specified in Annex 2 of the
Security Agreement.

“Senior Secured Debt Amount” means the sum of (i) a principal amount (including
any unfunded commitments) equal to $1,150,000,000, less the aggregate amounts of
actual prepayments that occur with respect to the Term A Facility and reductions
in Commitments that occur with respect to the Revolving Credit Facility, plus
(ii) interest and fees accrued on the amounts specified in clause (i), plus
(iii) fees, expenses and other amounts secured under this Agreement and the
other Loan Documents or under the documents or instruments governing any
financing arrangements that refinance, refund, renew, extend or otherwise
replace this Agreement (or any subsequent refinancings, refundings, renewals,
extensions or replacements of any such arrangements).

“Senior Secured Note Documents” means the “Senior Secured Notes Documents,” as
defined in the Intercreditor Agreement.

“Senior Secured Notes” means notes issued by the Borrower having terms
consistent with the term sheet approved by the Administrative Agent and the
Required Lenders pursuant to Section 7.02(k)(i), issued in a single settlement
(or, if the Senior Secured Notes are issued in one or more series or classes,
all such series or classes shall settle contemporaneously), and including any
registered notes issued by the Borrower in exchange therefor and having
substantially identical terms as the Senior Secured Notes.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the

 

26



--------------------------------------------------------------------------------

ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Stated Maturity” means the date on which the principal amount of any
Indebtedness is stated to be due and payable in the instrument governing such
Indebtedness; provided that any right of the holder of such Indebtedness to
require the issuer of such Indebtedness to redeem, repurchase or prepay such
Indebtedness upon the occurrence of a change of control or asset sale will not
be deemed to cause an earlier maturity date with respect to such Indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

27



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $120,000,000
and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

“Syndication Agent” means JPMorgan Chase Bank.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, in the case of (a) or (b),
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Tender Early Settlement Date” means the earliest date established by the
Borrower for the early settlement of accepted tenders of its notes that are the
subject a tender offer made in connection with the issuance of the Senior
Secured Notes; provided that such date may be changed by the Borrower as
permitted by the terms of its tender offer; provided further that, such date may
not occur later than two (2) Business Days after the date for settlement of the
issuance of the Senior Secured Notes.

“Tender Final Settlement Date” means the latest date established by the Borrower
for the final settlement of accepted tenders of its notes that are the subject a
tender offer made in connection with the issuance of the Senior Secured Notes;
provided that such date may be changed by the Borrower as permitted by the terms
of its tender offer; provided further that, such date may not be later than
thirty (30) days following the Tender Early Settlement Date.

“Term A Facility” means, at any time, the aggregate principal amount of the Term
A Loans of all Term A Lenders outstanding at such time.

“Term A Lender” means a Class A Term A Lender and/or a Class B Term A Lender, as
the context requires.

“Term A Loan” means a Class A Term A Loan and/or a Class B Term A Loan, as the
context requires.

“Term Note” means Class A Term Note and/or a Class B Term Note, as the context
requires.

 

28



--------------------------------------------------------------------------------

“Threshold Amount” means $50,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and is not a CFC.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

29



--------------------------------------------------------------------------------

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

 

30



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Loans. Subject to the terms and conditions set forth herein, on
the Restatement Effective Date, each Lender that held a “Term A Loan” under and
as defined in the Existing Credit Agreement will be deemed to be a Term A Lender
and to have advanced a Term A Loan under this Section 2.01(a). Each such Term A
Lender which is a Designated Extending Lender shall, as of the Restatement
Effective Date, be designated as a Class A Term A Lender (holding a Class A Term
A Loan), and each other Term A Lender shall be designated as a Class B Term A
Lender (holding a Class B Term A Loan). As of the Restatement Effective Date,
the respective Class A Term A Loans owed to each Class A Term A Lender, and the
Class B Term A Loans owed to each Class B Term A Lender, are as set forth in
Schedule 2.01. Amounts deemed advanced under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein. On the Restatement Effective Date, the
Term A Loans are Eurodollar Rate Loans.

(b) The Revolving Credit Borrowings Prior to the Class B Maturity Date. Subject
to the terms and conditions set forth herein, on the Restatement Effective Date,
each Lender that held a “Revolving Credit Loan” under and as defined in the
Existing Credit Agreement will be deemed to be a Revolving Credit Lender and to
have advanced a Revolving Credit Loan under this Section 2.01(b). Each such
Revolving Credit Lender which is a Designated Extending Lender shall, as of the
Restatement Effective Date, be designated as a Class A Revolving Credit Lender
(holding a Class A Revolving Credit Loan), and each other Revolving Credit
Lender shall be designated as a Class B Revolving Credit Lender (holding a Class
B Revolving Loan). As of the Restatement Effective Date, the respective Class A
Revolving Credit Loans owed to each Class A Revolving Credit Lender, and the
Class B Revolving Credit Loans owed to each Class B Revolving Credit Lender, are
as set forth in Schedule 2.01. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans to the
Borrower from time to time, on any Business Day during the Class B Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(c) Class B Maturity Date. On the Class B Maturity Date, the Commitments of all
Class B Revolving Credit Lenders shall terminate and the Commitments of all
Class A Revolving Credit Lenders shall continue on the terms herein set forth,
and, subject to (A) all

 

31



--------------------------------------------------------------------------------

Credit Extensions by the Class B Lenders being paid in full on the Class B
Maturity Date, and (B) on a pro forma basis immediately after such repayment of
the Class B Lenders, the aggregate Class A Revolving Credit Commitments shall
exceed the aggregate Outstanding Amount of the Revolving Credit Loans of each
Class A Revolving Credit Lender, plus the Outstanding Amount of all L/C
Obligations, plus the Outstanding Amount of all Swing Line Loans, by an amount
not less than $75,000,000:

(i) the Borrower shall prepay the outstanding Revolving Credit Loans in an
amount sufficient to reduce the outstanding principal amount thereof to an
amount not in excess of the aggregate amount of all Class A Revolving Credit
Commitments;

(ii) the Applicable Percentage of each Class A Lender shall be adjusted to
reflect the termination of the Revolving Credit Commitments of the Class B
Revolving Credit Lenders; and

(iii) all outstanding Revolving Credit Loans shall be continued as Revolving
Credit Loans held by all Class A Revolving Credit Lenders ratably in accordance
with their respective Applicable Percentages.

(d) The Revolving Credit Borrowings After the Class B Maturity Date. Subject to
the terms and conditions set forth herein, each Class A Revolving Credit Lender
severally agrees to make loans to the Borrower from time to time, on any
Business Day from and including the Class B Maturity Date through the Class A
Maturity Date, in an aggregate amount not to exceed at any time outstanding the
amount of such Class A Lender’s Revolving Credit Commitment; provided, however,
that after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(d), prepay under
Section 2.05, and reborrow under this Section 2.01(d). Revolving Credit Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 10:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed

 

32



--------------------------------------------------------------------------------

by a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Appropriate Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination

 

33



--------------------------------------------------------------------------------

of such interest rate. The determination of the Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all conversions of Term A Loans from one Type to the
other, and all continuations of Term A Loans as the same Type, there shall not
be more than 15 Interest Periods in effect in respect of the Term A Facility.
After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than 15
Interest Periods in effect in respect of the Revolving Credit Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of the Borrower, and to amend
or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Restatement Effective Date shall
be subject to and governed by the terms and conditions hereof. On the Class B
Maturity Date, the Borrower shall be deemed to have requested the transfer of
all Letters of Credit then outstanding to the Class A Revolving Credit
Commitments and, subject to satisfaction of the conditions set forth in
Section 2.01(c), all such Letters of Credit shall be deemed to have been issued
pursuant to the Class A Revolving Credit Commitments and shall be subject to and

 

34



--------------------------------------------------------------------------------

governed by the terms and conditions hereof. If, after giving effect to such
transfer, the Borrower shall not be in compliance with the conditions set forth
in the proviso to the first sentence of this Section 2.03(a)(i), such
circumstances shall constitute an Event of Default.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any loss,
cost or expense which is not reimbursable hereunder and was not applicable on
the Restatement Effective Date and which the L/C Issuer in good faith deems
material to it;

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer (which policies do not apply solely to the Borrower);

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial face amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

 

35



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Letter of Credit
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably require.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

36



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

37



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 3:00 p.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
(which minimum requirements are hereby waived by the Lenders for this purpose),
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Credit Percentage
of the Unreimbursed Amount not later than 12:00 noon on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest for
the first Business Day at the Base Rate and thereafter at the Default Rate. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

38



--------------------------------------------------------------------------------

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

39



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

 

40



--------------------------------------------------------------------------------

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
None of the Lenders nor any of their Affiliates shall have any liability or
responsibility to the Borrower by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in
clauses (i) through (v) of Section 2.03(e)), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such

 

41



--------------------------------------------------------------------------------

drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit for any reason remains outstanding and
partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). Sections 2.05 and 8.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit).
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Class B Maturity Date (solely with
respect to the Class B Revolving Credit Lenders), on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, during the existence
of any Event of Default under Section 8.01(a), upon the request of the Required
Revolving Lenders, all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit in the amount specified in the Fee
Letter, payable on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit). Such fronting fee shall be computed on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other

 

42



--------------------------------------------------------------------------------

processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Revolving Credit Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest at
the IBOR Rate for interest periods of one day plus the Applicable Rate for
Eurodollar Rate Loans. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 or, in the case of a Swing Line Loan used to
reimburse an L/C Borrowing, the amount of such L/C Borrowing, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing)

 

43



--------------------------------------------------------------------------------

of the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 12:00 noon on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:30
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 12:00 noon on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount

 

44



--------------------------------------------------------------------------------

with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein. Notwithstanding the foregoing, a Lender shall not have any
obligation to acquire a participation in a Swing Line Loan pursuant to this
Section 2.04(c) if any Lender shall have given timely notice to Administrative
Agent pursuant to the final sentence of Section 2.04(b) and the Administrative
Agent shall have given prompt notice to the Swing Line Lender that the Swing
Line Lender should not make such Swing Line Loan as a result of (a) the
limitations set forth in the proviso to the first sentence of Section 2.04(a) or
(b) the failure of one or more of the applicable conditions specified in Article
IV to then be satisfied and, notwithstanding such notice, the Swing Line Lender
made such Loan.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will promptly
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit

 

45



--------------------------------------------------------------------------------

Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 10:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be repaid, the Interest
Periods of such Loans. The Administrative Agent will promptly notify each Lender
of its receipt of each such notice, and of the amount of such Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the relevant Facility). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Facility identified in the Borrower’s
prepayment notice.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

46



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Promptly upon receipt by the Borrower or any of its Subsidiaries of the Net
Cash Proceeds received from the Disposition of any assets other than Excluded
Assets and Reinvestment Assets:

(A) if the asset which is Disposed of is the Miami Property, 100% of the Net
Cash Proceeds therefrom shall be applied by the Borrower to prepay the Loans
(such prepayment to be applied as set forth below);

(B) the first $10,000,000 of such Net Cash Proceeds in each calendar year
(disregarding any amounts derived pursuant to (A) above) shall be applied by the
Borrower to prepay the Loans (such prepayment to be applied as set forth below);
and

(C) the remaining amount of such Net Cash Proceeds shall be shared ratably with
the Senior Secured Notes to the extent required pursuant to the Intercreditor
Agreement and the Senior Secured Note Documents, and the portion of such
remaining amount available for distribution hereunder shall be applied by the
Borrower to prepay the Loans (such prepayment to be applied as set forth below).

Notwithstanding the foregoing, if any prepayment required under this
Section 2.05(b)(i) would require the Borrower to prepay Revolving Credit Loans
on a day other than the last day of an Interest Period and such prepayment would
require the Borrower to compensate the Lenders under Section 3.05 by reason of
such prepayment, then the Borrower may delay making the prepayment until the
last day of the applicable Interest Period.

(ii) Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), except with respect to the
Borrower’s fiscal year ended December 27, 2009, the Borrower shall prepay an
aggregate principal amount of Loans in an amount equal to (A) 75% of Excess Cash
Flow for the fiscal year covered by such financial statements (such prepayment
to be applied as set forth below), less (B) for the prepayment related to fiscal
year 2010, the amount actually paid pursuant to Section 2.06(b)(i); provided,
however, that the amount of such prepayment shall not be less than an amount
equal to 50% of Excess Cash Flow for the fiscal year covered by such financial
statements.

(iii) On the dates specified in clauses (A) and (B) of Section 2.06(b)(i), the
Borrower shall prepay an amount sufficient to cause the Total Revolving Credit
Outstandings to be less than or equal to the Revolving Credit Facility as
reduced in accordance therewith.

(iv) Upon the sale or issuance by the Borrower or any of its Subsidiaries of any
of its Equity Interests (other than Excluded Issuances and any sales or
issuances of Equity Interests to another Loan Party), the Borrower shall prepay
an aggregate principal amount

 

47



--------------------------------------------------------------------------------

of Loans equal to 75% of all Net Cash Proceeds received therefrom immediately
upon receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth below).

(v) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Borrower or such Subsidiary
(such prepayments to be applied as set forth below).

(vi) Upon the incurrence or issuance by the Borrower of any Indebtedness
permitted to be incurred or issued pursuant to Section 7.02(l), the Borrower
shall utilize the Net Cash Proceeds therefrom to prepay the outstanding
principal amount of all Loans owed to the Class A Lenders or the Class B
Lenders, as designated by the Borrower, and whose Commitments shall have been
reduced pursuant to Section 2.06(b)(iii).

(vii) Except as set forth in clause (vi) above or clause (x) below, repayments
of the Revolving Credit Facility made pursuant to this Section 2.05(b), first,
shall be applied ratably to the L/C Borrowings and the Swing Line Loans, second,
shall be applied ratably to the outstanding Revolving Credit Loans, and, third,
shall be used to Cash Collateralize the remaining L/C Obligations. Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.

(viii) Each prepayment of Loans pursuant to Section 2.05(b)(i),
Section 2.05(b)(ii), Section 2.05(b)(iv), Section 2.05(b)(v) or Section 7.03(vi)
shall be applied ratably to the Term A Facility and to the Revolving Credit
Facility (in the case of the Revolving Credit Facility, in the manner set forth
in clause (vii) of this Section 2.05(b)), and to each applicable Lender in
accordance with its Applicable Percentage.

(ix) The Borrower acknowledges and agrees to be bound by the mandatory
prepayment obligation set forth in Section 2.01(c)(i), and to prepay the
outstanding Revolving Credit Loans in an amount sufficient to reduce the
outstanding principal amount thereof to an amount not in excess of the Revolving
Credit Facility (and sufficient to ensure that each Class A Revolving Lender’s
Applicable Percentage thereof is not in excess of its Class A Revolving Credit
Commitment), as a result of the commitment reductions in Sections 2.06(b)(ii)
and (iii), such prepayment to be made on the date of such reduction.

(x) The Borrower shall utilize (A) an amount of the Net Cash Proceeds from the
issuance of the Senior Secured Notes equal to the Permitted Tender Carry-Forward
Limit, plus (B) 50% of any remaining Net Cash Proceeds from the issuance of the
Senior Secured Notes, after the payments and reductions set forth in
Section 2.06(b)(ii), to repay the outstanding Revolving Credit Loans of the
Revolving Credit Lenders in accordance with their Applicable Percentage;
provided that such repayments shall be required to be

 

48



--------------------------------------------------------------------------------

made only to the extent required to reduce the outstanding amounts thereof to
zero, and shall be applied in the following order: first, ratably to the L/C
Borrowings and the Swing Line Loans, and second, ratably to the outstanding
Revolving Credit Loans.

2.06 Termination or Reduction of Commitments.

(a) Optional.

(i) From and after the Restatement Effective Date, the Borrower may, upon notice
to the Administrative Agent, terminate the Revolving Credit Facility, or from
time to time permanently reduce the Revolving Credit Facility; provided that
(A) any such notice shall be received by the Administrative Agent not later than
10:00 a.m. five Business Days prior to the date of termination or reduction;
(B) any such partial reduction shall be in an aggregate amount of $10,000,000 or
any whole multiple of $1,000,000 in excess thereof; (C) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility; and (D) if, after
giving effect to any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such Sublimit shall be automatically reduced by the amount of
such excess;

(ii) The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of any Revolving Credit Commitment under
clause (i) above. Any reduction of any Revolving Credit Commitment on or prior
to March 31, 2011 and after June 27, 2011, shall be applied to the Class A
Revolving Credit Commitment of each Class A Revolving Credit Lender according to
its Applicable Percentage, and, once all Class A Revolving Credit Commitments
have been reduced to zero, thereafter to the Class B Revolving Credit Commitment
of each Class B Revolving Credit Lender according to its Applicable Percentage.
Any reduction of any Revolving Credit Commitment after March 31, 2011 but prior
to June 28, 2011, shall be applied, at the Borrower’s election, in the manner
set forth in the preceding sentence, or to the Class B Revolving Credit
Commitment of each Class B Revolving Credit Lender according to its Applicable
Percentage, and, once all Class B Revolving Credit Commitments have been reduced
to zero, thereafter to the Class A Revolving Credit Commitment of each Class A
Revolving Credit Lender according to its Applicable Percentage; provided, that,
if the Borrower shall not state such an election in the notice given to the
Administrative Agent under clause (i) above, such reduction shall be applied in
the manner set forth in the preceding sentence. All fees accrued until the
effective date of any termination of any Revolving Credit Commitment shall be
paid on the effective date of such termination; and

(b) Mandatory.

(i) The Revolving Credit Facility and the Class B Revolving Credit Commitments,
respectively, shall be automatically and permanently reduced as follows:

(A) the Class B Revolving Credit Commitments shall be automatically and
permanently reduced by an amount equal to the product of (x) $5,000,000,
multiplied by (y) a fraction, the numerator of which is an amount equal to the
aggregate Class B Revolving Credit Commitments, and the denominator of which is
an amount equal to the aggregate Revolving Credit Commitments, at the close of
business on March 31, 2010;

 

49



--------------------------------------------------------------------------------

(B) the Class B Revolving Credit Commitments shall be automatically and
permanently reduced by an amount equal to the product of (x) $5,000,000,
multiplied by (y) a fraction, the numerator of which is an amount equal to the
aggregate Class B Revolving Credit Commitments, and the denominator of which is
an amount equal to the aggregate Revolving Credit Commitments, at the close of
business on June 30, 2010; and

(C) the Revolving Credit Facility shall be automatically and permanently reduced
at the close of business on the date any prepayment of the Revolving Credit
Facility is required to be made under clauses (i), (ii), (iv), (v), (vi) or
(viii) of Section 2.05(b), by the amount of any such required repayment.

(ii) Immediately upon issuance of any Senior Secured Notes, the Class A Term A
Loans shall be repaid and the Class A Revolving Credit Commitments shall be
automatically and permanently reduced, pro rata as between the Class A Term A
Loans and the Class A Revolving Credit Commitments, by an amount equal to 60% of
the aggregate of the Class A Term A Loans and the Class A Revolving Credit
Commitments. In addition, no later than the Tender Final Settlement Date, (A) an
amount of the Net Cash Proceeds from the issuance of the Senior Secured Notes
equal to the Permitted Tender Carry-Forward Limit shall be applied as set forth
in Section 2.05(b)(x), (B) the Class A Term A Loans shall be repaid and the
Class A Revolving Credit Commitments shall be automatically and permanently
reduced, pro rata as between the Class A Term A Loans and the Class A Revolving
Credit Commitments, by an amount equal to 50% of any Net Cash Proceeds from such
issuance remaining after the utilization of such Net Cash Proceeds to fund Other
Permitted Payments and after allowance of the amount set forth in clause (A),
and (C) the other 50% of any remaining Net Cash Proceeds from such issuance
shall be applied as set forth in Section 2.05(b)(x). All prepayments and
reductions to be made for the benefit of the Class A Lenders in accordance with
this Section 2.06(b)(ii) shall be made pro rata among all Class A Lenders, and
shall be pro rated for each Class A Lender across its Class A Term A Loan and
its Class A Revolving Credit Commitment.

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness permitted to be incurred or issued pursuant to
Section 7.02(l), either (A) the Class A Term A Loans shall be repaid in full and
the Class A Revolving Credit Commitments shall be automatically and permanently
reduced to zero, and/or (B) the Class B Term A Loans shall be repaid in full and
the Class B Revolving Credit Commitments shall be automatically and permanently
reduced to zero, as designated by the Borrower.

 

50



--------------------------------------------------------------------------------

(iv) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Unless otherwise stated herein, upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.

2.07 Repayment of Loans.

(a) The Borrower shall repay to the Class A Term A Lenders on the Class A
Maturity Date the aggregate principal amount of Class A Term A Loans outstanding
on such date.

(b) The Borrower shall repay to the Class B Lenders on the Class B Maturity Date
the aggregate principal amount of all Class B Loans outstanding on such date.

(c) The Borrower shall repay to the Class A Revolving Credit Lenders on the
Class A Maturity Date the aggregate principal amount of the Revolving Credit
Loans outstanding on such date.

(d) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date seven Business Days after such Loan is made and (ii) the Class A
Maturity Date.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) except as otherwise provided in
the definition of the term “Base Rate”, each Base Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the IBOR Rate plus the Applicable Rate for Eurodollar Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

51



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, during the existence of any
Event of Default under Section 8.01(a), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Effective
Date, on the Class B Maturity Date (solely with respect to the Class B Revolving
Credit Lenders) and on the Class A Maturity Date (solely with respect to the
Class A Revolving Credit Lenders). The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

52



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(i) or 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

53



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 12:00 noon on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 noon shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Without limiting the generality of this Section 2.12, on each date when
the payment of any principal, interest or fees are due hereunder or under any
Note, the Borrower agrees to maintain on deposit in an ordinary checking account
maintained by the Borrower with the Administrative Agent (as such account shall
be designated by the Borrower in a written notice to the Administrative Agent
from time to time, the “Borrower Account”) an amount sufficient to pay such
principal, interest or fees in full. The Borrower hereby authorizes the
Administrative Agent (i) to deduct automatically all principal, interest or fees
when due hereunder, or under the Notes from the Borrower Account, and (ii) if
and to the extent any payment under this Agreement or any other Loan Document is
not made when due, to deduct automatically any such amount from any or all of
the accounts of the Borrower maintained with the Administrative Agent. The
Administrative Agent agrees to provide timely notice to the Borrower of any
automatic deduction made pursuant to this Section 2.12.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that

 

54



--------------------------------------------------------------------------------

was made available to such Lender in immediately available funds, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Lender to the date such
amount is repaid to the Administrative Agent in immediately available funds at
the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest if such funds shall
be returned not later than the next following Business Day and with interest at
a rate per annum equal to the Federal Funds Rate for each subsequent day until
so returned.

(e) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Committed Loan or to fund any such participation or to make
payments pursuant to Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

55



--------------------------------------------------------------------------------

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Committed Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loans or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.08) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section and will in each case notify the
Lenders following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by the Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, (i) taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it by a jurisdiction (or any
political subdivision thereof or therein) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office or with which the Administrative Agent or such Lender
otherwise has a present or former connection (other than any such connection
arising solely from the Administrative Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Loan Document) or (ii) any branch profits (or similar) taxes imposed by the
United States or any

 

56



--------------------------------------------------------------------------------

similar taxes imposed by any other jurisdiction in which the Borrower is located
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). If the Borrower shall be required by any Laws to deduct
any Taxes (including Other Taxes as defined in Section 3.01(b)) from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01(a)(i)), each of the Administrative Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, provided, however, that the Borrower shall not be
required to increase any such amounts payable to the Administrative Agent or any
Lender (A) to the extent provided in Section 10.14(a)(iii), (B) with respect to
any backup withholding tax attributable to a Lender’s failure to comply with
Section 10.14(b), or (C) with respect to any United States federal withholding
taxes imposed on amounts payable to the Administrative Agent or such Lender at
the time the Administrative Agent or such Lender becomes a party to this
Agreement, except to the extent that such Administrative Agent’s predecessor (if
any) or Lender’s assignor (if any), as the case may be, was entitled, at the
time of succession or assignment, as the case may be, to receive additional
amounts from the Borrower with respect to such Taxes pursuant to this
Section 3.01(a)(i); (ii) the Borrower shall make such deductions; (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws; and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof or, if such a receipt is
unavailable, such other evidence as may be reasonably satisfactory to the
Administrative Agent.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) Without duplication of any amounts payable under clauses (a) or (b) above,
the Borrower agrees to indemnify the Administrative Agent and each Lender for
(i) the full amount of Taxes with respect to which the Borrower is required to
pay additional amounts pursuant to Section 3.01(a)(i) and Other Taxes (including
any such Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section) paid by the Administrative Agent and such Lender and
(ii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (except to the extent that any such liability
(including additions to tax, penalties, interest and expenses) arises as a
result of the gross negligence or willful misconduct of the Administrative Agent
or such Lender, as the case may be, provided that for purposes of this
parenthetical clause, gross negligence shall not be deemed to include any
failure on the part of the Administrative Agent or any Lender to inquire as to
whether the Borrower has failed to pay any Taxes or Other Taxes when due to the
appropriate taxation authority or other authority or has failed to remit to the
Administrative Agent the required receipts or other required documentary
evidence). Payment under this subsection (c) shall be made within 30 days after
the date the Lender or the Administrative Agent makes a demand therefor.

 

57



--------------------------------------------------------------------------------

Each Lender that sells or grants a participation shall (i) withhold or deduct
from each payment to a Participant the amount of any tax required under
applicable law to be withheld or deducted from such payment and not withheld or
deducted therefrom by the Borrower or the Administrative Agent, (ii) pay any tax
so withheld or deducted by it to the appropriate taxation authority or other
authority in accordance with applicable Laws and (iii) indemnify the Borrower
and the Administrative Agent for any losses, costs and expenses that may incur
as a result of any failure to withhold or deduct and pay any tax to the extent
the amount of such tax and losses, costs and expenses exceeds the amount of tax
and losses, costs and expenses that would have been imposed in the absence of
such participation.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

58



--------------------------------------------------------------------------------

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans or (as the case may
be) issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or has its Lending Office, and (iii) reserve requirements
contemplated by Section 3.04(c)), then from time to time upon demand of such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction.

(c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

59



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01 or 3.04
or a claim of illegality under Section 3.02, the Borrower may replace such
Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01 Conditions of Effectiveness. The effectiveness of this amendment and
restatement is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

60



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, as to the matters set forth in Exhibit F and such other matters
concerning the Borrower and the Loan Documents as the Administrative Agent or
the Required Lenders may reasonably request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.02(a) and (b) have been satisfied;

(viii) a duly completed pro forma Compliance Certificate as of the last day of
the fiscal quarter of the Borrower most recently ended prior to the Restatement
Effective Date for which financial statements are available, and utilizing the
covenant levels for the Fiscal Quarter ending December 2009, signed by a
Responsible Officer of the Borrower;

(ix) reaffirmations of the Collateral Documents and the Guaranty by each Loan
Party (other than, in the case of the Guaranty, the Borrower), in form and
substance reasonably acceptable to the Administrative Agent; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Restatement Effective Date
shall have been paid.

 

61



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Restatement Effective Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(d) The Restatement Effective Date shall have occurred on or before March 31,
2010.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01 and
the consent required under Section 10.01(a), each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document delivered or to be delivered pursuant to
Section 4.01(a)(v) and not to require any additional documentation under
Section 4.01(a)(x), unless the Administrative Agent shall have received notice
from such Lender prior to the proposed Restatement Effective Date specifying its
requirements or objection with respect thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V
(other than, at such times as the Rating from S&P is at least BBB- and the
Rating from Moody’s is at least Baa3, the representations and warranties in
Sections 5.06 and 5.09) or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) After giving effect to such proposed Credit Extension, the Borrower shall be
in pro forma compliance with the financial covenants set forth in Section 7.07.
In the calculation of such pro forma compliance, the Borrower shall use the
Consolidated EBITDA from the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) or (b) and the Consolidated
Indebtedness as of the date of such proposed Credit Extension, after giving pro
forma effect to such Credit Extension.

 

62



--------------------------------------------------------------------------------

(e) Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a), (b) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, and
(d) is in compliance with all Laws; except in each case referred to in clause
(b)(i), (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any material
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is a
party thereto in accordance with its terms, except as enforcement may be limited
by (i) bankruptcy, insolvency, moratorium or similar laws affecting creditors’
rights generally or (ii) equitable principles relating to the granting of
specific performance and other equitable remedies as a matter of judicial
discretion.

 

63



--------------------------------------------------------------------------------

5.05 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required by GAAP,
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including liabilities
for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 27, 2009, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal interim
accruals or adjustments, unless otherwise disclosed.

(c) Since the later of (i) the date of the quarterly financial statements for
the fiscal quarter ended September 27, 2009, and (ii) the date of the most
recent audited financial statements delivered pursuant to Section 6.01(a), there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, or (b) except as
specifically disclosed in Schedule 5.06 to the Disclosure Letter (the “Disclosed
Litigation”), either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described in Schedule 5.06 to the
Disclosure Letter.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01 or created pursuant to any Loan Document.

 

64



--------------------------------------------------------------------------------

5.09 Environmental Compliance. The Borrower and its Subsidiaries have reasonably
concluded that, except as specifically disclosed in Schedule 5.09 to the
Disclosure Letter, there are no claims against Borrower and its Subsidiaries or
alleging potential liability under Environmental Laws or violations by the
Borrower and its Subsidiaries of Environmental Laws which in either case would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10 Insurance. The Borrower and its Subsidiaries have insurance in such amounts
and covering such risks and liabilities as are in accordance with normal
industry practice.

5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto, has been established
under a prototype plan for which an IRS opinion letter has been obtained by the
plan sponsor and is valid as to the adopting employer, or is within its
applicable remedial amendment period under Section 401(b) of the Code and, to
the best knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. No Plan has failed prior to, or after,
the effectiveness of the Pension Act, to satisfy the minimum funding standard
within the meaning of Section 412 of the Internal Revenue Code or Section 302 of
ERISA, as of the last day of the most recent fiscal year of such Plan ended
prior to the date as of which this representation is made. Neither the Borrower
nor any of its ERISA Affiliates is (A) prior to the effectiveness of the Pension
Act, required to give security to any Plan pursuant to Section 401(a)(29) of the
Internal Revenue Code or Section 307 of ERISA, or on or after the effectiveness
of the Pension Act, required to make an additional contribution or give security
to any Plan pursuant to Section 436 of the Internal Revenue Code or
Section 206(g) of ERISA, or (B) subject to a Lien in favor of a Plan, under
either Section 302(f) of ERISA or Section 412(m) of the Code prior to the
effectiveness of the Pension Act, or under Section 303(k) of the ERISA or
Section 430(k) of the Code on and after the effectiveness of the Pension Act.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no

 

65



--------------------------------------------------------------------------------

prohibited transaction within the meaning of Section 406 of ERISA and
Section 4975 of the Code, other than as exempted under Section 408 of ERISA or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan that
has resulted in or could reasonably be expected to result in a Material Adverse
Effect; (iii) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA and
(iv) no Pension Plan has any Unfunded Pension Liability that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

5.13 Subsidiaries. As of the Restatement Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Schedule 5.13 to the
Disclosure Letter.

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

66



--------------------------------------------------------------------------------

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ended 2009), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending in March, 2010), (i) a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, setting forth in comparative form to the most recent audited balance
sheet the figures for the current fiscal quarter end, (ii) the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and (iii) consolidated
statements of shareholders’ equity and cash flows for the portion of the fiscal
year then ended, setting forth in the case of the statements of income specified
in clause (ii) and cash flows specified in clause (iii) in comparative form the
figures for the corresponding interim periods of the previous fiscal year, all
in reasonable detail, such statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting in all material respects the financial condition,

 

67



--------------------------------------------------------------------------------

results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal interim
accruals or adjustments, unless otherwise disclosed, and the absence of
footnotes.

So long as the Borrower furnishes the materials required pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish any
information under clause (a) or (b) above.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 27, 2009), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower and
within five (5) Business Days after the delivery of the financial statements
referred to in Section 6.01(a), if the Consolidated Total Leverage Ratio as set
forth in the Compliance Certificate as of the relevant fiscal year end is
greater than 4.0 to 1.0, a computation of Excess Cash Flow for such fiscal year
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(d) to the extent not already furnished under any Loan Document, promptly after
the furnishing thereof, copies of each annual, monthly or other periodic
statement or report furnished to holders of the Senior Secured Notes pursuant to
the terms of the Senior Secured Note Documents, and, promptly following the
giving or receipt of written notice of the occurrence of any “default” or “event
of default” (however described) by any Loan Party or of any of its Subsidiaries
under the terms of the Senior Secured Note Documents, a copy of such notice;

(e) if the Administrative Agent shall not have required the Financial Advisors
to be engaged as contemplated by Section 6.14, the Borrower shall deliver to the
Administrative Agent by March 1 each year an updated Forecast prepared by the
Borrower and setting forth the matters described by Section 6.14; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

 

68



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent and each Lender of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no Obligation to mark
any Borrower Materials “PUBLIC”.

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

 

69



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including to the extent it has or could reasonably be
expected to result in a Material Adverse Effect, (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of the final determination by the certified public accountants providing the
assessment report required under Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2 and Section 404 of Sarbanes-Oxley (in connection with its
preparation of such report) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(iv), or (iii) incurrence or issuance of any
Indebtedness for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(v); and

(f) of any announcement by Moody’s or S&P of any change or possible change in a
Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e) or (f))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; and (b) all
material lawful claims which, if unpaid, would by law become a Lien upon its
property that would not otherwise be permitted hereunder unless such claims are
being contested in good faith by appropriate proceedings and the relevant entity
has established and maintains adequate reserves for the payment of the same.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its

 

70



--------------------------------------------------------------------------------

organization (except in a transaction permitted by Section 7.03), except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, except to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which are in all material respects full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower and permit representatives and independent contractors of each Lender
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers,

 

71



--------------------------------------------------------------------------------

and independent public accountants, all at the expense of such Lender and at
such reasonable times during normal business hours and unless an Event of
Default then exists, not more frequently than once in any fiscal year, upon
reasonable advance notice to the Borrower; provided, however, that,
notwithstanding the foregoing, when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon one Business Day’s
notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions only:

(i) to support the Borrower’s commercial paper program;

(ii) to repay the Class B Lenders on the Class B Maturity Date, provided that
(A) all Credit Extensions by the Class B Lenders are paid in full on the Class B
Maturity Date, (B) both immediately before and after such repayment of the Class
B Lenders no Default or Event of Default shall exist, and (C) on a pro forma
basis immediately after such repayment of the Class B Lenders, the aggregate
Class A Revolving Credit Commitments shall exceed the aggregate Outstanding
Amount of the Revolving Credit Loans of each Class A Lender, plus the
Outstanding Amount of all L/C Obligations, plus the Outstanding Amount of all
Swing Line Loans, by an amount not less than $75,000,000;

(iii) to make Permitted Tender Payments (or, if the Borrower receives consents
of the holders of at least a majority in outstanding principal amount of its
15.75% Senior Notes due July 15, 2014 in connection with any tender offer
undertaken by it in connection with the issuance of the Senior Secured Notes,
only that portion of the Permitted Tender Payments as shall relate to such
15.75% Senior Notes due July 15, 2014 as shall have been tendered) no earlier
than the Tender Early Settlement Date and no later than the Tender Final
Settlement Date, provided that the Administrative Agent shall have received
evidence to its reasonable satisfaction that pricing for the Senior Secured
Notes shall have been completed and there shall not be any impediment to the
issuance thereof and provided further that an amount equal to the amount drawn
for such use shall be segregated from the net proceeds of the issuance of the
Senior Secured Notes remitted by the applicable placement agent(s) for
application to repay such Credit Extension, and such Credit Extension shall in
any event be repaid in full within two (2) Business Days after the extension
thereof;

(iv) to make Permitted Post-Tender Payments after the Tender Final Settlement
Date and on or before December 15, 2010, provided that (A) the aggregate of all
payments under this Section 6.11(iv) do not exceed the Permitted Tender
Carry-Forward Limit, and (B) both immediately before and after any such payment
no Default or Event of Default shall exist;

(v) to make Permitted Post-Tender Payments after December 15, 2010, provided
that (A) the aggregate of all payments under Section 6.11(iv) plus all payments
under this Section 6.11(v) do not exceed the Permitted Tender Carry-Forward
Limit, (B) both immediately before and after any such payment no Default or
Event of Default shall

 

72



--------------------------------------------------------------------------------

exist, and (C) on a pro forma basis immediately after such payment, the
aggregate Class A Revolving Credit Commitments shall exceed the aggregate
Outstanding Amount of the Revolving Credit Loans, plus the Outstanding Amount of
all L/C Obligations, plus the Outstanding Amount of all Swing Line Loans, by an
amount not less than $75,000,000; or

(vi) for working capital and other corporate purposes not in contravention of
any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security. Upon the formation or
acquisition of any new direct or indirect Subsidiary (other than any
Non-Guarantor Subsidiary) by any Loan Party, or any Non-Guarantor Subsidiary no
longer meeting the requirements of the definition thereof, the Borrower shall,
at the Borrower’s expense:

(i) within 10 days after such formation or acquisition (or such longer period
agreed to by the Administrative Agent), or change in status, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent (x) a guaranty or guaranty supplement, in form and substance satisfactory
to the Administrative Agent, guaranteeing the Borrower’s Obligations under the
Loan Documents and (y) a joinder to the Security Agreement in the form attached
thereto, and

(ii) within 30 days after such formation or acquisition (or such longer period
agreed to by the Administrative Agent), deliver to the Administrative Agent,
(i) an incumbency certificate issued by the secretary or assistant secretary of
such Guarantor, certifying as to the authority of the person executing such
Guaranty on behalf of such Guarantor, (ii) a copy of a resolution from the board
of directors of such Guarantor authorizing execution and delivery of such
Guaranty, and (iii) a signed copy of a favorable opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties acceptable
to the Administrative Agent as to such matters as the Administrative Agent may
reasonably request.

At any time upon request of the Administrative Agent, the Borrower shall, and
shall cause each relevant Subsidiary to, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Administrative Agent may deem necessary or desirable in obtaining the full
benefits of, or (as applicable) in perfecting and preserving the Liens under the
Collateral Documents.

6.13 [RESERVED].

6.14 Financial Advisors. At the request of the Administrative Agent, the
Borrower shall engage the Financial Advisors (i) to provide financial analysis
and information relating to the Borrower as reasonably requested by the
Administrative Agent, including if requested a quarterly financial forecast
through a stated date to include a balance sheet, income statement and statement
of cash flows that shall be in a form reasonably acceptable to the
Administrative Agent (the “Forecast”) and (ii) upon the request of the
Administrative Agent, to review and report upon such other matters as the
Administrative Agent may reasonably request. If such

 

73



--------------------------------------------------------------------------------

Financial Advisors are required to be engaged, the Borrower will also cause such
Financial Advisors to deliver to the Administrative Agent a quarterly report
providing an analysis of the variance to the Forecast at the time of delivery of
each Compliance Certificate and an updated Forecast by March 1 of each year
thereafter; and shall, upon the request of the Administrative Agent, make the
Financial Advisors available to answer questions from the Administrative Agent
and the Lenders concerning the Forecast.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

7.01 Liens. The Borrower shall not, nor shall it permit any Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that the
property covered thereby is not increased and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(a);

(c) Liens on property existing at the time the Borrower or any Subsidiary
acquired such property, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Borrower or any Subsidiary;
provided, however, that such Lien may not extend to any other property of the
Borrower or any Subsidiary and such Lien was not created in connection with or
in anticipation of such acquisition;

(d) Liens granted pursuant to the provisions of any Contractual Obligation
permitted under Section 7.08(b);

(e) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(f) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(g) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

74



--------------------------------------------------------------------------------

(h) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(i) statutory, common law or contractual Liens of landlords, any interest of
title of a lessor or sublessor or a lessee or sublessee under any lease of real
estate, and easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect;

(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(k) Liens (not securing Indebtedness) of depository institutions and securities
intermediaries (including rights of set-off or similar rights) with respect to
deposit accounts or securities accounts;

(l) Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement that
is not prohibited by this Agreement;

(m) licenses or sublicenses of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business and not
interfering in any respect with the ordinary conduct of the business of the
Borrower and its Subsidiaries;

(n) Liens on insurance proceeds securing the payment of financed insurance
premiums;

(o) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
such Indebtedness permitted by Section 7.02 is issued;

(p) Liens securing obligations not prohibited by this Agreement in an aggregate
amount not to exceed $25,000,000 at any time outstanding;

(q) Liens granted to secure the Senior Secured Notes and obligations under the
Senior Secured Note Documents and any refinancings, refundings, renewals or
extensions of the Senior Secured Notes permitted by Section 7.02(k), which Liens
are no more than co-extensive and pari passu with the Liens granted to the
Administrative Agent under the Security Agreement;

(r) Liens granted to secure Indebtedness permitted by Section 7.02(l), and which
Liens are no more than co-extensive, and either pari passu or second ranking,
with the Liens granted to the Administrative Agent under the Security Agreement.

7.02 Indebtedness. The Borrower shall not, and shall not permit any Subsidiary
to create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents, including any Guaranty of the
Obligations issued by any Subsidiary;

 

75



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on September 26, 2008 and listed on Schedule 7.02
to the Disclosure Letter and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

(c) unsecured Indebtedness of the Borrower (and which may be guaranteed by
Subsidiaries), at any time outstanding in an aggregate principal amount not to
exceed $200,000,000, to be used for (i) any general corporate purposes, (ii) any
Early Retirement or refinancing or exchange of the Borrower’s 7.125% Notes due
June 1, 2011 or its 15.75% Senior Notes due July 15, 2014, to the extent not
repaid with the proceeds of the Senior Secured Notes or any permitted Borrowing
hereunder, or its 4.625% Notes due November 1, 2014, provided that the amount of
such Indebtedness is not increased at the time of such refinancing or exchange
offer, and such payment is otherwise permitted under Section 7.09(h), or
(iii) any Early Retirement or refinancing or exchange of the Borrower’s Later
Maturity Public Indebtedness (excluding its 15.75% Senior Notes due July 15,
2014 and its 4.625% Notes due November 1, 2014), provided that after giving pro
forma effect to such incurrence and Early Retirement, refinancing or exchange,
the Company’s cash interest expense with respect to such unsecured Indebtedness
will be less than the cash interest expense on the Later Maturity Public
Indebtedness so retired, refinanced or exchanged, in each case during the period
from the date of such incurrence through July 1, 2015; and provided further that
the amount of such Indebtedness is not increased at the time of such refinancing
or exchange offer, and such payment is otherwise permitted under
Section 7.09(g);

(d) Indebtedness pursuant to Swap Contracts; provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any assets, including Capital Lease Obligations and including any
such Indebtedness incurred for such purpose within 90 days after such
acquisition or completion of construction or improvement, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $25,000,000
at any time outstanding;

 

76



--------------------------------------------------------------------------------

(f) (i) Indebtedness of the Borrower and its Subsidiaries to the Borrower or its
Subsidiaries outstanding on September 26, 2008, (ii) Indebtedness of a Loan
Party to another Loan Party, (iii) Indebtedness of a Loan Party to a Subsidiary
of the Borrower that is not a Loan Party, and (iv) Indebtedness of Subsidiaries
of the Borrower that are not Loan Parties to a Loan Party that would be
permitted under clause (iv) of Section 7.10(c);

(g) Guarantees by the Borrower or its Subsidiaries of Indebtedness otherwise
permitted under this Section 7.02;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence; and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days of its incurrence;

(i) Indebtedness of a Subsidiary acquired after the date of this Agreement or a
corporation merged into or consolidated with the Borrower or any Subsidiary
after the Agreement and Indebtedness assumed in connection with the acquisition
of assets, which Indebtedness in each case exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement, and (ii) extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof (plus
any accrued and unpaid interest and redemption premium paid plus other
reasonable amounts, including fees and expenses reasonably incurred in
connection with any such extension, renewal or replacement); provided that the
aggregate amount of all such Indebtedness does not at any time exceed an amount
at any time outstanding in excess of $10,000,000;

(j) Indebtedness incurred or arising in connection with the matters described in
Sections 7.01(g), (h) and (j);

(k) subject to:

(i) the terms of the Senior Secured Notes being consistent with a term sheet for
such Senior Secured Notes, which term sheet has been approved by the
Administrative Agent and the Required Lenders; and

(ii) the Administrative Agent having entered into an intercreditor agreement
containing the Minimum Conditions and which is otherwise in form and substance
satisfactory to the Required Lenders,

Indebtedness constituted by the Senior Secured Notes and any refinancings,
refundings, renewals or extensions thereof; provided that the principal amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to fees and expenses
reasonably incurred by the Borrower in engaging and utilizing underwriters or
initial

 

77



--------------------------------------------------------------------------------

purchasers in connection with such refinancing, provided further that no such
refinancing, refunding, renewal or extension may provide for (A) an earlier
final, stated maturity date, or make provision for any amortization payments to
occur earlier than the stated maturity of the Senior Secured Notes, or
(B) directly or indirectly, and including any original issue discount or other
method, a higher interest rate, than that which apply to the Indebtedness being
refinanced, refunded, renewed or extended;

(l) Indebtedness of the Borrower to refinance in their entirety the Class A
Loans or the Class B Loans; provided that (i) the principal amount of such
Indebtedness is not greater than the principal amount being refinanced, except
by an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing,
(ii) immediately upon the incurrence or issuance thereof, the Class A
Commitments and/or the Class B Commitments shall be reduced to zero under
Section 2.06(b)(iii), (iii) 100% of the Net Cash Proceeds therefrom shall be
applied to fully repay such Class A Loans or Class B Loans, as set forth in
Section 2.05(b)(vi), and (iv) which, if used to repay the Loans owed to Class B
Lenders, has a Stated Maturity no earlier than July 31, 2015; provided further
that if any Loans or Commitments are proposed to remain outstanding hereunder
after such refinancing, the secured parties (if any) benefiting from the Liens
described in Section 7.01(r) shall have become party to the Intercreditor
Agreement; and

(m) other unsecured Indebtedness of the Borrower in an amount not to exceed
$10,000,000.

7.03 Fundamental Changes, Dispositions. The Borrower shall not, nor shall it
permit any Subsidiary to merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) any of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, or make any Disposition or enter into any agreement to
make any Disposition, except that:

(i) any Subsidiary may merge with (A) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (B) any other Subsidiary that is a
Loan Party, provided that when any Subsidiary is merging with a Loan Party, such
Loan Party shall be the continuing or surviving Person, or (C) if such
Subsidiary is not a Loan Party, any Subsidiary that is not a Loan Party;

(ii) any Loan Party other than the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Loan Party;

(iii) any Subsidiary that is not a Loan Party may Dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to the Borrower or any of its Subsidiaries;

(iv) the Borrower or any of its Subsidiaries may make Dispositions of inventory
and of obsolete, unneeded or worn out property, whether now owned or hereafter
acquired, may lease or sublease excess real property, and may grant licenses of
intellectual property, in each case in the ordinary course of business;

 

78



--------------------------------------------------------------------------------

(v) the Borrower or any of its Subsidiaries may make Dispositions (i) of
equipment or real property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property, and (ii) of
newspaper assets (including one or more Subsidiaries) to the extent exchanged
for other newspaper assets (including any Person that becomes a Subsidiary as a
result of such exchange) so long as, after giving effect thereto, the portion of
Consolidated EBITDA attributable to such Disposed assets, when added to that
portion of Consolidated EBITDA attributable to all other assets Disposed of in
reliance on this subsection (v), does not exceed 20% of Consolidated EBITDA as
set forth in the most recent financial information delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b);

(vi) the Borrower or any of its Subsidiaries may enter into one or more
leveraged partnerships in connection with a Disposition of property made for
fair market value and on terms satisfactory to the Administrative Agent (a
“Leveraged Partnership Disposition”), provided that (i) 100% of the Net Cash
Proceeds shall be used to prepay the Loans (such amount to be allocated in
accordance with the priority set forth in Section 2.05(b)(vi)), and (ii) the
Borrower shall have received the prior written consent of the Administrative
Agent to its entry into such transaction and the execution and delivery of the
definitive documentation in connection therewith;

(vii) other Dispositions so long as (w) no Default or Event of Default exists or
would result therefrom, (x) after giving pro forma effect to such transaction,
the Borrower shall be in compliance with the covenants in Section 7.07, (y) such
Disposition shall be (A) for fair market value and (B) at least 75% of the
proceeds thereof shall be in cash or Cash Equivalents, and (z) all Net Cash
Proceeds therefrom shall be applied as set forth in Section 2.05(b)(i); provided
Dispositions for consideration having a value of up to $7,500,000 in any fiscal
year may be under taken without satisfying the requirement in clause (B) above
so long as the Net Cash Proceeds of the liquidation of any such consideration is
applied as set forth in Section 2.05(b)(i);

(viii) Dispositions in connection with a joint production arrangement of
equipment to a joint venture entity in exchange for Equity Interests in or
Indebtedness of the joint venture entity so long as within 10 days after such
Disposition (or such longer period agreed to by the Administrative Agent), the
Borrower’s or the applicable Subsidiary’s Equity Interests or Indebtedness in
such entity are pledged to the Administrative Agent; and

(ix) one or more Dispositions of real estate assets to any of the Borrower’s
Pension Plans as a whole asset to satisfy contribution requirements under
Applicable Law with respect to such Pension Plan in lieu of cash contributions;
provided that (A) the Miami Property may not be subject to any such Disposition,
(B) the aggregate market value of all assets the subject of such Dispositions
shall not exceed $100,000,000, and (C) each such Disposition shall be by way of
contribution only and no Net Cash Proceeds shall arise therefrom.

 

79



--------------------------------------------------------------------------------

7.04 Change in Nature of Business. The Borrower shall not, nor shall it permit
any Subsidiary to, engage in any material line of business other than business
in the media, advertising or marketing industries or any business substantially
related or incidental thereto, including in any business involving the foregoing
through the internet.

7.05 Transactions with Affiliates. The Borrower shall not, nor shall it permit
any Subsidiary to, enter into any transaction of any kind with any Affiliate of
the Borrower, whether or not in the ordinary course of business, other than on
fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among the Borrower and any of its wholly-owned Subsidiaries or between and
among any wholly-owned Subsidiaries.

7.06 Use of Proceeds. The Borrower shall not, nor shall it permit any Subsidiary
to, use the proceeds of (i) any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately for any purpose
that entails a violation of, or that is inconsistent with, Regulation U of the
FRB, or (ii) any Credit Extension by a Class A Lender, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to repay,
prepay or reduce the Obligations owed to a Class B Lender on any day prior to
the Class B Maturity Date.

7.07 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio as of the last day of the following fiscal
quarters of the Borrower to be less than the following ratios:

 

Fiscal quarter ending:

  

Ratio:

December, 2009

   2.30 to 1.00

March, 2010

   1.50 to 1.00

June, 2010

   1.50 to 1.00

September, 2010

   1.50 to 1.00

December, 2010

   1.50 to 1.00

March, 2011

   1.50 to 1.00

June, 2011

   1.50 to 1.00

September, 2011

   1.50 to 1.00

December, 2011

   1.60 to 1.00

March, 2012

   1.60 to 1.00

June, 2012

   1.60 to 1.00

September, 2012

   1.60 to 1.00

December, 2012

   1.70 to 1.00

March, 2013 and thereafter

   1.70 to 1.00

 

80



--------------------------------------------------------------------------------

(b) Consolidated Total Leverage Ratio. The Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of the following fiscal
quarters of the Borrower to be more than the following ratios:

 

Fiscal quarter ending:

  

Ratio:

December, 2009

   7.00 to 1.00

March, 2010

   6.75 to 1.00

June, 2010

   6.75 to 1.00

September, 2010

   6.75 to 1.00

December, 2010

   6.75 to 1.00

March, 2011

   6.50 to 1.00

June, 2011

   6.50 to 1.00

September, 2011

   6.50 to 1.00

December, 2011

   6.50 to 1.00

March, 2012

   6.25 to 1.00

June, 2012

   6.25 to 1.00

September, 2012

   6.25 to 1.00

December, 2012

   6.25 to 1.00

March, 2013 and thereafter

   6.00 to 1.00

7.08 Burdensome Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document) that

(a) limits the ability (i) of any Subsidiary to make dividends or distributions
to the Borrower or any Guarantor or to otherwise transfer property to or invest
in the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this Section 7.08(a) shall not prohibit any limitations

(A) incurred or provided in favor of any holder of Indebtedness secured by Liens
permitted under Section 7.01(b) (and any refinancings, refundings, renewals or
extensions thereof permitted under Section 7.02(a)) or Section 7.01(q) solely to
the extent any such limitation relates to the property financed by or the
subject of such Indebtedness and any proceeds of, accessions to, or
substitutions of similar value for such property;

 

81



--------------------------------------------------------------------------------

(B) existing by reason of provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements,
partnership agreements and other agreements that customarily restrict the same;

(C) that are or were created by virtue of any sale or transfer of, agreement to
sell or transfer or option or right with respect to any property or assets
(including the capital stock of any Person) not otherwise prohibited under this
Agreement;

(D) under any agreement, instrument or contract affecting property or a Person
at the time such property or Person was acquired by the Borrower or any of its
Subsidiaries, so long as such restriction relates solely to the property or
Person so acquired and was not created in connection with or in anticipation of
such acquisition;

(E) in effect on the date hereof and set forth on Schedule 7.08 to the
Disclosure Letter;

(F) in effect on the date hereof so long as the consequences of violating any
such limitations could not reasonably be expected to have a Material Adverse
Effect;

(G) with respect to clause (iii) above, to the extent such Contractual
Obligation permits the creation, incurrence, assumption or existence of a Lien
on property of the Borrower or any Subsidiary (x) to secure Obligations
(including Loans, L/C Obligations and amounts that may be funded from time to
time as Loans under the Revolving Credit Commitment) in favor of the
Administrative Agent on behalf of the Lenders under this Agreement and (y) to
secure amounts due under one or more other financing arrangements that
refinance, refund, renew, extend or otherwise replace this Agreement in whole or
in part in favor of lenders or other holders of indebtedness (or an agent on
behalf of such lenders or holders) (or any subsequent refinancings, refundings,
renewals, extensions or replacements of any such arrangements), in an aggregate
amount pursuant to clauses (x) and (y) of up to the Senior Secured Debt Amount
and any hedging obligations related to such Obligations or amounts; or

(H) under any document, instrument or agreement entered into in connection with
Indebtedness permitted under Section 7.02(k) or Section 7.02(l);

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except for

(i) any Contractual Obligation in effect (1) on the date hereof and set forth on
Schedule 7.08 to the Disclosure Letter or (2) at the time any Subsidiary becomes
a Subsidiary of the Borrower, so long as such Contractual Obligation was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, and any refinancings, refundings, renewals or extensions of any such
obligation specified in clause (1) or clause (2) above; provided that the amount
of such obligation is not

 

82



--------------------------------------------------------------------------------

increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; provided further that any incurrence
or issuance of an obligation may be deemed a refinancing, refunding, renewal or
extension of an earlier obligation if such later obligation is incurred or
issued within 180 days of the date of a refinancing, refunding, renewal or
extension and is set aside or earmarked for such refinancing, refunding, renewal
or extension (as evidenced by a resolution of the board of directors of the
Borrower);

(ii) any such Contractual Obligation providing for the granting of a Lien that
would be permitted under Section 7.01(q); or

(iii) any such Contractual Obligation under any document, instrument or
agreement entered into in connection with Indebtedness permitted under
Section 7.02(k) or Section 7.02(l).

7.09 Restricted Payments. The Borrower shall not, nor shall it permit any
Subsidiary to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower may distribute rights pursuant to any existing shareholder
rights plan or redeem such rights in accordance with the terms of any such
existing shareholder rights plan;

(d) the Borrower and its Subsidiaries may make Restricted Payments in connection
with or pursuant to any of its employee benefits plans or in connection with the
employment, termination or compensation of its employees, officers, directors or
consultants, including any repurchase or retention of Equity Interests in
payment of withholding taxes in connection with equity-based compensation
arrangements;

(e) the Borrower may make non-cash repurchases of Equity Interests that are
deemed to occur upon exercise of stock options if the proceeds of such
repurchases are deemed to represent a portion of the exercise price of such
options;

 

83



--------------------------------------------------------------------------------

(f) the Borrower may repurchase fractional shares of its Equity Interests
arising out of stock dividends, splits or combinations, business combinations or
conversion of convertible securities;

(g) the Borrower may make any payment at the maturity of, or any payment
constituting an Early Retirement of:

(i) its 7.125% Notes due June 1, 2011 or the 4.625% Notes due November 1, 2014
so long as such payment is funded solely from: (a) Qualified Bonds, or (b) from
Indebtedness permitted under Section 7.02(c); provided, that the Indebtedness
incurred under clauses (a) or (b) above shall have a Stated Maturity of no
earlier than July 1, 2016; and

(ii) its Later Maturity Public Indebtedness (excluding its 4.625% Notes due
November 1, 2014), so long as such payment is funded solely from (a) Qualified
Bonds, or (b) from Indebtedness permitted under Section 7.02(c); provided that
any such Indebtedness incurred under clauses (a) or (b) shall have a Stated
Maturity of no earlier than July 1, 2016;

(h) the Borrower may (i) declare and pay cash dividends to its stockholders and
(ii) purchase, redeem or otherwise acquire for cash Equity Interests issued by
it, if after giving effect thereto (A) the aggregate amount of such dividends,
purchases, redemptions or acquisitions paid or made after May 20, 2009 under
clauses (i) and (ii) would be less than $20,000,000, and (B) if such dividend is
declared or such purchase, redemption or acquisition is made at a time when the
amount of Consolidated Indebtedness of the Borrower would not cause the
Consolidated Total Leverage Ratio to equal or exceed 3.00 to 1.00 calculated
using the Consolidated EBITDA of the Borrower as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a);

(i) the Borrower may make any payment at the maturity of, or any payment
constituting an Early Retirement of, its 7.125% Notes due June 1, 2011, its
15.75% Senior Notes due July 15, 2014, or its 4.625% Notes due November 1, 2014,
if after giving effect thereto (A) the aggregate amount of the related series
after September 15, 2008 would be less than $50,000,000, and (B) the amount of
Consolidated Indebtedness of the Borrower would not cause the Consolidated Total
Leverage Ratio to equal or exceed 4.00 to 1.00 calculated using the Consolidated
EBITDA of the Borrower as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a);

(j) the Borrower may make the Other Permitted Payments solely with the Net Cash
Proceeds from the issuance of Senior Secured Notes and, thereafter, the Borrower
may make the Permitted Post-Tender Payments to the extent permitted hereunder;
and

(k) the Borrower may make any payment required under the Senior Secured Notes
(or any other Indebtedness permitted under Section 7.02(k)) upon an asset
disposition.

7.10 Investments. The Borrower shall not, nor shall it permit any Subsidiary to
make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents or Investments that were Cash Equivalents when made;

 

84



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on September 26, 2008, (ii) additional Investments by
the Borrower and its Subsidiaries in the Loan Parties, (iii) additional
Investments by Subsidiaries of the Borrower that are not Loan Parties in other
Subsidiaries that are not Loan Parties, and (iv) additional investments by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
outstanding at any time of $5,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees of ordinary course obligations of Subsidiaries of the Borrower
that do not constitute Indebtedness and Guarantees permitted by Section 7.02;

(f) Investments existing on September 26, 2008 and set forth on Schedule 7.10 to
the Disclosure Letter;

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by the Borrower or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.10(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business, or reasonably related or incidental thereto, as one or more of the
principal businesses of the Borrower and its Subsidiaries in the ordinary
course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

(iv) the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof measured at
the time of

 

85



--------------------------------------------------------------------------------

execution of the acquisition agreement, the reasonably estimated amount of
earnouts and other contingent payment obligations to, and the aggregate cash
amounts paid or to be paid under noncompete, consulting and other affiliated
agreements with, the sellers thereof, and all assumptions of Indebtedness) paid
by or on behalf of the Borrower and its Subsidiaries for any such purchase or
other acquisition, when aggregated with the total cash and noncash consideration
paid by or on behalf of the Borrower and its Subsidiaries for all other
purchases and other acquisitions made by the Borrower and its Subsidiaries
pursuant to this Section 7.10(g), shall not exceed the Available Investment
Basket Amount; and

(v) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Section 7.07, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby.

(h) any Investment by a Loan Party resulting from the completion of a Leveraged
Partnership Disposition;

(i) any Investment received as non-cash consideration from a Disposition
permitted under Section 7.03;

(j) Investments consisting of pledges and deposits permitted by Section 7.01(g)
and (h);

(k) Investments of any Person that becomes a Subsidiary after September 26,
2008; provided that (i) such Investments exist at the time such Person becomes a
Subsidiary and (ii) such Investments were not made in anticipation of such
Person becoming a Subsidiary;

(l) Investments pursuant to Swap Contracts permitted by Section 7.02(d);

(m) Investments consisting of acquisitions of newspaper assets (including
Investments in any Person that becomes a Subsidiary) in an exchange permitted
under Section 7.03(v) and any Investment received in a transaction described in
Section 7.03(viii); and

(n) additional Investments in an amount not to exceed the Available Investment
Basket so long as within 10 days after such Investment (or such longer period
agreed to by the Administrative Agent), the Borrower’s or the applicable
Subsidiary’s interests in such Investment are pledged to the Administrative
Agent to the extent required by the Security Agreement.

7.11 Amendments of Organization Documents. The Borrower shall not, nor shall it
permit any Subsidiary to amend any of its Organization Documents in a manner
that is adverse to the Lenders.

 

86



--------------------------------------------------------------------------------

7.12 Accounting Changes. The Borrower shall not, nor shall it permit any
Subsidiary to make any change in (a) accounting policies or reporting practices,
except as required or permitted by GAAP, or (b) fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.10 or 6.11 or
Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) knowledge by a Responsible
Officer of the Borrower of such failure or (ii) written notice thereof from the
Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation or warranty or
certification made or deemed made by or on behalf of the Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Senior Secured Notes, or
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to the Senior Secured Notes, or relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs (including,
without limitation, the triggering of any change in control or similar event
with respect to the Borrower), the effect of which default or other event is to
cause, or to permit the holder or holders of the Senior Secured Notes or such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries),
as applicable, to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or

 

87



--------------------------------------------------------------------------------

cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party, any Material Subsidiary or
three or more Subsidiaries that are not Material Subsidiaries institute or
consent to the institution of any proceeding under any Debtor Relief Law, or
make an assignment for the benefit of creditors; or apply for or consent to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person(s) and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person(s) or to all or any material part of their property is instituted
without the consent of such Person(s) and continues undismissed or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party, any Material
Subsidiary or three or more Subsidiaries that are not Material Subsidiaries
become unable or admit in writing their inability or fail generally to pay their
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person(s) and is not released, vacated or fully bonded
within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
any one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order and such enforcement remains unstayed or such judgment
remains unsatisfied for a period of 10 days, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect or such judgment is
unsatisfied; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or

 

88



--------------------------------------------------------------------------------

any Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

(l) Collateral Documents. Any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby.

(m) Subordination. (i) The subordination provisions of the documents evidencing
or governing any subordinated Indebtedness (the “Subordinated Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable law;

provided, however, that upon the occurrence of any Event of Default pursuant to
clauses (f) or (g) of Section 8.01, the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

89



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations (which amounts shall not include amounts
shared pro rata under the Security Agreement with the trustee for the Senior
Secured Notes prior to release to the Administrative Agent for distribution
hereunder) shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan

 

90



--------------------------------------------------------------------------------

Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the L/C Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

91



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) Test Sentenance. Now is the time for all good men to come to the aide of
their country where ever that may be.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

92



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan

 

93



--------------------------------------------------------------------------------

Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers or the Syndication Agent listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

94



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01; and

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such property, or
to release such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

9.11 Authorization for Intercreditor Agreement. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent to enter into and perform its
obligations under the Intercreditor Agreement and any amendments thereto
approved in accordance with the terms thereof.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b),
to the extent related to the Administrative Agent, or (c)), or, in the case of
the initial Credit Extension, Section 4.02, without the written consent of each
Lender;

 

95



--------------------------------------------------------------------------------

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders, the Required Term
A Lenders or the Required Bridge Lenders, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment or (ii) any scheduled reduction
of any Facility hereunder or under any other Loan Document without the written
consent of each Appropriate Lender;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(b) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is the Bridge Facility, the Required
Bridge Lenders and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” “Required Term A Lenders,” or “Required Bridge Lenders” without the
written consent of each Lender under the applicable Facility;

(h) except in connection with a Disposition permitted under Section 7.03 or as
set forth in Section 9.10(b), release all or substantially all of the value of
the Guaranty, without the written consent of each Lender; or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility

 

96



--------------------------------------------------------------------------------

is the Term A Facility, the Required Term A Lenders, (ii) if such Facility is
the Bridge Facility, the Required Bridge Lenders and (iii) if such Facility is
the Revolving Credit Facility, the Required Revolving Lenders;

(j) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

97



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

98



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.03 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under

 

99



--------------------------------------------------------------------------------

the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Notwithstanding any other provision of this
Article X to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, obligations to the Lenders or their Affiliates arising under
treasury or cash management agreements and Swap Contracts unless the
Administrative Agent has received written notice of such obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable treasury or cash management Lender or swap counterparty, as the
case may be.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous

 

100



--------------------------------------------------------------------------------

Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, but
without limiting the obligation of the Borrower to do so, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

101



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

 

102



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term A Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) any Term A Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

103



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

104



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.14 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

105



--------------------------------------------------------------------------------

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitments and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 45 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 45
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders (subject to acceptance by such
designated Lender) a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this

 

106



--------------------------------------------------------------------------------

Section or (ii) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. Each of the Administrative Agent and the
Lenders further agrees to use the Information solely in connection with the
extension of its Commitments under this Agreement and the exercise of its rights
and discharge of its obligations hereunder and under the other Loan Documents.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
confidentiality provisions set forth in this Section shall terminate two years
following the date on which all Obligations hereunder have been paid in full and
all Commitments hereunder have been terminated.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not

 

107



--------------------------------------------------------------------------------

exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) a Lender (a Non-Consenting Lender”) does not consent to a
proposed change, waiver, discharge or termination

 

108



--------------------------------------------------------------------------------

with respect to any Loan Document that has been approved by the Required Lenders
as provided in Section 10.01 but requires unanimous consent of all Lenders or
all Lenders affected thereby (as applicable), (iv) any Lender is a Defaulting
Lender or (v) any other circumstance exists hereunder that gives the Borrower
the right to replace a Lender as a party hereto, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee shall be reasonably acceptable to Borrower and
may be another Lender, if such other Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Tax Forms. (a) (i) Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as

 

109



--------------------------------------------------------------------------------

may then be available under then current United States laws and regulations to
avoid, or such evidence as is satisfactory to the Borrower and the
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by the Borrower pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 3.01 (A) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with or as part of an IRS Form W-8IMY
pursuant to this Section 10.14(a) or (B) if such Lender shall have failed to
satisfy the foregoing provisions of this Section 10.14(a); provided that if such
Lender shall have satisfied the requirement of this Section 10.14(a) on the date
such Lender became a Lender or ceased to act for its own account with respect to
any payment under any of the Loan Documents, nothing in this Section 10.14(a)
shall relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.14(a).

 

110



--------------------------------------------------------------------------------

(b) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9. If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable backup withholding tax
imposed by the Code, without reduction.

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
reasonable fees and expenses of counsel to the Administrative Agent) of the
Administrative Agent. The obligation of the Lenders under this Section shall
survive the termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.

10.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY

 

111



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower acknowledges and agrees that
(except as expressly set forth in an engagement letter between the Borrower and
J.P. Morgan Securities Inc. or Banc of America Securities LLC or the
Administrative Agent): (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Arranger is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower, or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any Arranger has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of

 

112



--------------------------------------------------------------------------------

whether the Administrative Agent or any other Arranger has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
neither the Administrative Agent nor any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.

10.19 Additional Consents for Amendments, Etc. In addition to any consents of
Lenders required pursuant to Section 10.01, no amendment, waiver or consent
thereunder may, without the written consent of the Required Class A Lenders:

(a) amend, or waive any condition set forth in, Section 2.01(c) or
Section 6.11(ii) or (iii); or

(b) amend, or waive any condition set forth in, Section 2.05(b),
Section 2.06(a), or Section 2.06(b).

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE MCCLATCHY COMPANY By:  

 

Name:  

 

Title:  

 

 

1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Syndication Agent and Lender By:  

 

Name:  

 

Title:  

 

 

[Other Lender signature pages to be added]



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

On file with the Administrative Agent

 

1



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWER:

The McClatchy Company

2100 Q Street

Sacramento, CA 95816

Attention: Elaine Lintecum

Telephone: 916-321-1846

Facsimile: 916-321-1964

Electronic Mail: elintecum@McClatchy.com

Website Address:          www.McClatchy.com

ADMINISTRATIVE AGENT’S OFFICE

Notices (other than Requests for Extensions of Credit):

BANK OF AMERICA, N.A.

800 Fifth Avenue, Floor 17

Seattle, WA 98104

Mail Code: WA1-501-17-32

Att: Ken Puro

Tel: 206-358-0138

Facsimile: 415-343-0559

Electronic Mail: Ken.Puro@Bankofamerica.com

For Payments and Requests for Extensions of Credit:

BANK OF AMERICA, N.A.

2001 Clayton Road, 2nd Floor

Concord, CA 94520

Mail Code: CA4-702-02-25

Att: Lorrie McLain

Tel: 925-675-8365

Facsimile: 888-969-2432

Electronic Mail: lorrie.a.mclain@bankofamerica.com

Payments:

BANK OF AMERICA

New York, NY

ABA No. 026009593

Account No: 3750836479

Account Name: Corporate FTA

Reference: The McClatchy Company.

 

1



--------------------------------------------------------------------------------

Letters of Credit:

BANK OF AMERICA, N.A.

Trade Operations – Los Angeles #226521

1000 West Temple Street, Suite Level 7

Mail Code: CA9-705-07-05

Los Angeles, CA 90017-1466

Attn: Bolivar Carrillo

Facsimile: 213-457-8841

Tel: 213-481-7842

 

2



--------------------------------------------------------------------------------

SCHEDULE 10.06

ASSIGNMENT AND ASSUMPTION FEES

On file with the Administrative Agent

 

1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 11, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests (select one):

 

¨ A Borrowing of Committed Loans   ¨ A conversion or continuation of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                 .

[Type of Committed Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of          months.

The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

THE MCCLATCHY COMPANY By:  

 

Name:  

 

Title:  

 

 

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                 ,         

 

To: Bank of America, N.A., as Swing Line Lender

   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 11, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                  (a Business Day).

 

  2. In the amount of $                    .

 

  3. Comprised of IBOR Rate Loans.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

THE MCCLATCHY COMPANY By:  

 

Name:  

 

Title:  

 

 

Form of Swing Line Loan Notice

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF CLASS A TERM A NOTE

[—], 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Class A Term A Loan made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of February 11, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”, the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of the
Class A Term A Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Class A Term A Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Class A Term A Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Class A Term A Loan and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Class A Term A Note.

 

Form of Class A Term A Note

C-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE MCCLATCHY COMPANY By:  

 

Name:   Patrick J. Talamantes Title:   Chief Financial Officer

 

Form of Class A Term A Note

C-1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                 

 

Form of Class A Term A Note

C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF CLASS B TERM A NOTE

[—], 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the Class B Term A Loan made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of February 11, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”, the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of the
Class B Term A Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Class B Term A Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Class B Term A Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Class B Term A Loan and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Class B Term A Note.

 

Form of Class B Term A Note

C-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE MCCLATCHY COMPANY By:  

 

Name:   Patrick J. Talamantes Title:   Chief Financial Officer

 

Form of Class B Term A Note

C-2-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                 

 

Form of Class B Term A Note

C-2-3



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF CLASS A REVOLVING CREDIT NOTE

[—], 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Class A Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of February 11, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Class A Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Class A Revolving Credit Note is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Class A Revolving Credit
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Class A Revolving Credit Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Class A Revolving Credit Note and endorse thereon the date, amount and
maturity of its Class A Revolving Credit Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Class A Revolving Credit Note.

 

Form of Class A Revolving Credit Note

C-3-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE MCCLATCHY COMPANY By:  

 

Name:   Patrick J. Talamantes Title:   Chief Financial Officer

 

Form of Class A Revolving Credit Note

C-3-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                           

 

Form of Class A Revolving Credit Note

C-3-3



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF CLASS B REVOLVING CREDIT NOTE

[—], 2010

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Class B Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of February 11, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Class B Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Class B Revolving Credit Note is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Class B Revolving Credit
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Class B Revolving Credit Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Class B Revolving Credit Note and endorse thereon the date, amount and
maturity of its Class B Revolving Credit Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Class B Revolving Credit Note.

 

Form of Class B Revolving Credit Note

C-4-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE MCCLATCHY COMPANY By:  

 

Name:   Patrick J. Talamantes Title:   Chief Financial Officer

 

Form of Class B Revolving Credit Note

C-4-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance This

Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                 

 

Form of Class B Revolving Credit Note

C-4-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of February 11, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among The McClatchy
Company, a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered to the Administrative Agent the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered to the Administrative Agent the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date. Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

Form of Compliance Certificate

D-1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    .

 

THE MCCLATCHY COMPANY

By:  

 

Name:  

 

Title:  

 

 

Form of Compliance Certificate

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.07(a) – Consolidated Interest Coverage Ratio.

 

     A.    Consolidated EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”) as set
forth on Schedule 2:    $    B.    Consolidated Interest Charges for Subject
Period:    $    C.    Consolidated Interest Coverage Ratio (Line I.A. ( Line
I.B):                to 1       Minimum required:   

 

Fiscal quarter ending:

  

Ratio:

December, 2009    2.30 to 1.00 March, 2010    1.50 to 1.00 June, 2010    1.50 to
1.00 September, 2010    1.50 to 1.00 December, 2010    1.50 to 1.00 March, 2011
   1.50 to 1.00 June, 2011    1.50 to 1.00 September, 2011    1.50 to 1.00
December, 2011    1.60 to 1.00 March, 2012    1.60 to 1.00 June, 2012    1.60 to
1.00 September, 2012    1.60 to 1.00 December, 2012    1.70 to 1.00 March, 2013
and thereafter    1.70 to 1.00

 

Form of Compliance Certificate

D-3



--------------------------------------------------------------------------------

II. Section 7.07(b) – Consolidated Leverage Ratio.

 

   

A.

   Consolidated Indebtedness at Statement Date:    $  

B.

   Consolidated EBITDA for Subject Period (Line I.A. above):    $  

C.

   Consolidated Leverage Ratio (Line II.A ( Line II.B):                to 1     
Maximum permitted:   

 

Fiscal quarter ending:

  

Ratio:

December, 2009    7.00 to 1.00 March, 2010    6.75 to 1.00 June, 2010    6.75 to
1.00 September, 2010    6.75 to 1.00 December, 2010    6.75 to 1.00 March, 2011
   6.50 to 1.00 June, 2011    6.50 to 1.00 September, 2011    6.50 to 1.00
December, 2011    6.50 to 1.00 March, 2012    6.25 to 1.00 June, 2012    6.25 to
1.00 September, 2012    6.25 to 1.00 December, 2012    6.25 to 1.00 March, 2013
and thereafter    6.00 to 1.00

 

Form of Compliance Certificate

D-4



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

    

Quarter

Ended

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated EBITDA

              

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ stock option expense

              

+ non-cash restructuring charges

              

+ cash restructuring charges (up to caps)

              

+ non-recurring or non-cash charges or losses

              

+ charges and losses on extinguishment of debt

              

+ Exchange Transaction expenses

              

- non-recurring or non-cash gains or other items

              

- all gains from extinguishment of debt

              

= Consolidated EBITDA

              

 

Form of Compliance Certificate

D-5



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, the Guaranties and the
Swing Line Loans included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                         

 

2.

Assignee:                                          [and is an Affiliate/Approved
Fund of [identify Lender]1]

 

3. Borrower: The McClatchy Company

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

 

1

Select as applicable.

 

Form of Assignment and Assumption

E-1



--------------------------------------------------------------------------------

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of
February 11, 2010, among The McClatchy Company, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer,
and Swing Line Lender

 

6.

Assigned Interest:2

 

Facility Assigned

  

Aggregate Amount of

Commitment/Loans

for all Lenders*

   Amount of
Commitment/Loans
Assigned*    Percentage Assigned of
Commitment/Loans3    CUSIP
Number

Revolving Credit Commitment

   $    $    %       $    $    %       $    $    %   

 

[7.

Trade Date:                                 ]4

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Title:  

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

E-2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Title:   Consented to:

BANK OF AMERICA, N.A.,

as Swing Line Lender and L/C Issuer

By:  

 

Title:   THE MCCLATCHY COMPANY By:  

 

Title:  

 

Form of Assignment and Assumption

E-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

THE MCCLATCHY COMPANY

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

  1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section      thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Form of Assignment and Assumption

E-4



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Form of Assignment and Assumption

E-5



--------------------------------------------------------------------------------

EXHIBIT F

OPINION MATTERS

The matters contained in the following Sections of the Amended and Restated
Credit Agreement should be covered by the legal opinion:

 

  • Section 5.01(a), (b) and (c)

 

  • Section 5.02

 

  • Section 5.03

 

  • Section 5.04

 

  • Section 5.06

 

  • Section 5.14(b)

 

Opinion Matters

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GENERAL CONTINUING GUARANTY (“Guaranty”), dated as of
September 26, 2008, is executed and delivered by the Subsidiary that is a
signatory hereto and any future Subsidiary that is not a Non-Guarantor
Subsidiary (as defined in the Credit Agreement referenced below) that executes
and delivers a Joinder hereto (each a “Guarantor” and, collectively, the
“Guarantors”), in favor of the commercial lending institutions (the “Lenders”)
from time to time party to the Credit Agreement (as hereinafter defined) and
Bank of America, N.A. (“Bank of America”), as Administrative Agent (in such
capacity, together with any successor appointed pursuant to Section 9.06 of the
Credit Agreement, the “Administrative Agent”) for the Lenders.

WHEREAS, the Lenders, the Administrative Agent, the Swing Line Lender and the
L/C Issuer are parties to a Credit Agreement dated as of June 27, 2006 (said
Agreement, as amended by that certain Amendment No. 1 to Credit Agreement dated
as of March 28, 2007, that certain Amendment No. 2 to Credit Agreement dated as
of July 19, 2007, that certain Amendment No. 3 to Credit Agreement dated as of
March 28, 2008, and that certain Amendment No. 4 to Credit Agreement dated as of
September 26, 2008, as it may hereafter be amended, supplemented, modified or
restated from time to time, being the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined)
with The McClatchy Company, a Delaware corporation (the “Borrower”);

WHEREAS, certain of the Guarantors have previously executed a general continuing
guaranty in favor of the Lenders and Bank of America pursuant to the Credit
Agreement, and each of them now wishes to amend and restate such guaranty in its
entirety to conform to the guaranty the new Guarantors are hereby executing;

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, as follows:

1. Definitions and Construction.

(a) Definitions. The following terms, as used in this Guaranty, shall have the
following meanings:

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978 (11 U.S.C.
§§101-1330), as amended or supplemented from time to time, and any successor
statute, and any and all rules issued or promulgated in connection therewith.

“Beneficiaries” shall mean Administrative Agent and Lenders.

 

Opinion Matters

G-1



--------------------------------------------------------------------------------

“Guarantied Obligations” shall mean the due and punctual payment of all
Indebtedness owing by Borrower.

“Indebtedness” shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to Beneficiaries by Borrower and arising directly
or indirectly out of or in connection with the Credit Agreement, the Notes, or
the other Loan Documents (in each case as amended, supplemented, modified or
restated from time to time) plus all of the obligations of the Borrower or any
of its Subsidiaries under any and all Swap Contracts between the Borrower and
any Lender or Affiliate of a Lender (or any Person that was a Lender or
Affiliate of a Lender at the time such Swap Contract was executed) that hedge
interest rate exposure for Indebtedness plus all of the obligations of the
Borrower or any of its Subsidiaries under any and all treasury or cash
management services (including, without limitation, purchase cards) between the
Borrower and any Lender or an Affiliate of a Lender (or any Person that was a
Lender or Affiliate of a Lender at the time such services agreement was
executed), including all such obligations, indebtedness, or liabilities, whether
for principal, interest (including any and all interest which, but for the
application of the provisions of the Bankruptcy Code, would have accrued on such
amounts), premium, reimbursement obligations, fees, costs, expenses (including
reasonable attorneys’ fees), or indemnity obligations, whether heretofore, now,
or hereafter made, incurred, or created, whether voluntarily or involuntarily
made, incurred, or created, whether secured or unsecured (and if secured,
regardless of the nature or extent of the security), whether absolute or
contingent, liquidated or unliquidated, or determined or indeterminate, whether
Borrower is liable individually or jointly with others, and whether recovery is
or hereafter becomes barred by any statute of limitations or otherwise becomes
unenforceable for any reason whatsoever, including any act or failure to act by
Beneficiaries.

(b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the term “including”
is not limiting, and the term “or” has the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and other
similar terms refer to this Guaranty as a whole and not to any particular
provision of this Guaranty. Any reference in this Guaranty to any of the
following documents includes any and all alterations, amendments, extensions,
modifications, renewals, supplements or restatements thereto or thereof, as
applicable: the Loan Documents; the Credit Agreement; this Guaranty; and the
Notes. Neither this Guaranty nor any uncertainty or ambiguity herein shall be
construed or resolved against Beneficiaries or any Guarantor, whether under any
rule of construction or otherwise. On the contrary, this Guaranty has been
reviewed by Guarantors, Beneficiaries, and their respective counsel, and shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of Beneficiaries and
Guarantors.

2. Guarantied Obligations. Each Guarantor, jointly and severally, hereby
irrevocably and unconditionally guaranties to Beneficiaries, as and for its own
debt, until final and indefeasible payment thereof has been made, the due and
punctual payment of the Guarantied Obligations, in each case when and as the
same shall become due and payable,

 

Form of Guaranty

G-2



--------------------------------------------------------------------------------

whether at maturity, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; provided, however, that each Guarantor shall be
liable under this Guaranty for the maximum amount of such liability that can be
incurred without rendering this Guaranty, as it relates to such Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount.

Each Guarantor represents and warrants to Beneficiaries that (i) neither this
Guaranty nor any collateral security therefor has been given with an intent to
hinder, delay or defraud any creditor of such Guarantor; (ii) such Guarantor is
not engaged, or about to engage, in any business or transaction for which its
assets (other than those necessary to satisfy its obligations under this
Guaranty or those given as collateral security for such obligations) are
unreasonably small in relation to the business or transaction, nor does such
Guarantor intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they become due; and (iii) such
Guarantor is not insolvent at the time it gives this Guaranty, and the giving of
this Guaranty and any collateral security provided in connection herewith will
not result in such Guarantor’s becoming insolvent. Each Guarantor hereby
covenants and agrees that, as long as this Guaranty remains in effect, such
Guarantor (i) shall incur no indebtedness beyond its ability to repay the same
in full in accordance with the terms thereof; and (ii) shall not take any
action, or suffer to occur any omission, which could give rise to a claim by any
third party to set aside this Guaranty or any collateral given in connection
herewith, or in any manner impair Beneficiaries’ rights and privileges hereunder
or thereunder.

3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law, each
Guarantor hereby waives any right to revoke this Guaranty as to future
Indebtedness. If such a revocation is effective notwithstanding the foregoing
waiver, each Guarantor acknowledges and agrees that (a) no such revocation shall
be effective until written notice thereof has been received by Beneficiaries,
(b) no such revocation shall apply to any Guarantied Obligations in existence on
such date (including any subsequent continuation, extension, or renewal thereof,
or change in the interest rate, payment terms, or other terms and conditions
thereof), (c) no such revocation shall apply to any Guarantied Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Beneficiaries in existence on the date of such revocation,
(d) no payment by any Guarantor, Borrower, or from any other source, prior to
the date of such revocation, shall reduce the maximum obligation of such
Guarantor hereunder, and (e) any payment by Borrower or from any source other
than such Guarantor subsequent to the date of such revocation shall first be
applied to that portion of the Guarantied Obligations as to which the revocation
is effective and which are not, therefore, guarantied hereunder, and to the
extent so applied shall not reduce the maximum obligations of such Guarantor
hereunder.

 

Form of Guaranty

G-3



--------------------------------------------------------------------------------

4. Performance under this Guaranty. In the event that Borrower fails to make any
payment of any Guarantied Obligations on or before the due date thereof, each
Guarantor immediately shall cause such payment to be made.

5. Primary Obligations. This Guaranty is a primary and original obligation of
each Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to the issuance of the Notes. Each Guarantor agrees that it is directly,
jointly and severally with each other Guarantor, liable to Beneficiaries, that
the obligations of such Guarantor hereunder are independent of the obligations
of Borrower or any other Guarantor, and that a separate action may be brought
against such Guarantor, whether such action is brought against Borrower or
another Guarantor or whether Borrower or any such other Guarantor is joined in
such action. Guarantor agrees that its liability hereunder shall be immediate
and shall not be contingent upon the exercise or enforcement by Beneficiaries of
whatever remedies they may have against Borrower or any other Guarantor, or the
enforcement of any lien or realization upon any security Beneficiaries may at
any time possess. Each Guarantor agrees that any release which may be given by
Beneficiaries to Borrower or any other Guarantor shall not release such
Guarantor. Each Guarantor consents and agrees that Beneficiaries shall be under
no obligation to marshal any property or assets of Borrower or any other
Guarantor in favor of such Guarantor, or against or in payment of any or all of
the Guarantied Obligations.

6. Waivers.

(a) Each Guarantor hereby waives: (i) notice of acceptance hereof; (ii) notice
of any loans or other financial accommodations made or extended under the Credit
Agreement, or the creation or existence of any Guarantied Obligations;
(iii) notice of the amount of the Guarantied Obligations, subject, however, to
such Guarantor’s right to make inquiry of Administrative Agent to ascertain the
amount of the Guarantied Obligations at any reasonable time; (iv) notice of any
adverse change in the financial condition of Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (v) notice of presentment for
payment, demand, protest, and notice thereof as to the Notes or any other
instrument; (vi) notice of any Default or Event of Default under the Credit
Agreement; and (vii) all other notices (except if such notice is specifically
required to be given to a Guarantor under this Guaranty or any other Loan
Document to which such Guarantor is party) and demands to which such Guarantor
might otherwise be entitled.

(b) To the fullest extent permitted by applicable law, each Guarantor waives the
right by statute or otherwise to require Beneficiaries to institute suit against
Borrower or to exhaust any rights and remedies which Beneficiaries have or may
have against Borrower. In this regard, each Guarantor agrees that it is bound to
the payment of each and all Guarantied Obligations, whether now existing or
hereafter accruing, as fully as if such Guarantied Obligations were directly
owing to Beneficiaries by such Guarantor. Each Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guarantied Obligations shall have been fully and finally
performed and indefeasibly paid) of Borrower or by reason of the cessation from
any cause whatsoever of the liability of Borrower in respect thereof.

 

Form of Guaranty

G-4



--------------------------------------------------------------------------------

(c) To the maximum extent permitted by law, each Guarantor hereby waives:
(i) any rights to assert against Beneficiaries any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against Borrower or any other party liable to Beneficiaries;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by Beneficiaries; (iv) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guarantied Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and (v) to the fullest
extent permitted by law, any defense or benefit that may be derived from or
afforded by law which limits the liability of or exonerates guaranties or
sureties or requires Beneficiaries to exhaust remedies against the Borrower
prior to commencing any action or foreclosure against such Guarantor or its
properties including, without limitation, the benefits of California Civil Code
§§ 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2848,
2849, and 2850, California Code of Civil Procedure §§ 580A, 580B, 580C, 580D,
and 726, and Chapter 2 of Title 14 of the California Civil Code. Notwithstanding
the foregoing, this Section 6(c) shall not be deemed to waive any portion of any
right of subrogation, reimbursement, contribution or indemnification or similar
right that would not be waived pursuant to the provisions of Section 6(e).

(d) Each Guarantor agrees that if all or a portion of the Indebtedness or this
Guaranty is at any time secured by a deed of trust or mortgage covering
interests in real property, Beneficiaries, in their sole discretion, without
notice or demand and without affecting the liability of such Guarantor under
this Guaranty, may foreclose pursuant to the terms of the Credit Agreement or
otherwise the deed of trust or mortgage and the interests in real property
secured thereby by non-judicial sale. Each Guarantor understands that the
exercise by Beneficiaries of certain rights and remedies contained in the Credit
Agreement and any such deed of trust or mortgage may affect or eliminate such
Guarantor’s right of subrogation against Borrower and that such Guarantor may
therefore incur a partially or totally non-reimbursable liability hereunder.
Nevertheless, each Guarantor hereby authorizes and empowers Beneficiaries to
exercise, in their sole discretion, any rights and remedies, or any combination
thereof, which may then be available, since it is the intent and purpose of such
Guarantor that the obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Notwithstanding any foreclosure
of the lien of any deed of trust or security agreement with respect to any or
all of any real or personal property secured thereby, whether by the exercise of
the power of sale contained therein, by an action for judicial foreclosure or by
an acceptance of a deed in lieu of foreclosure, each Guarantor shall remain
bound under this Guaranty including its obligation to pay any deficiency
following a non-judicial foreclosure.

(e)(1) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document, until full and final payment of the Guaranteed
Obligations, each Guarantor hereby waives with respect to Borrower and its
respective successors and assigns (including any surety) and any other party any
and all rights at law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could

 

Form of Guaranty

G-5



--------------------------------------------------------------------------------

accrue to a surety against a principal, to a guarantor against a maker or
obligor, to an accommodation party against the party accommodated, or to a
holder or transferee against a maker and which such Guarantor may have or
hereafter acquire against Borrower or any other party in connection with or as a
result of Borrower’s execution, delivery and/or performance of the Credit
Agreement or any other Loan Document. Each Guarantor agrees that it shall not
have or assert any such rights against Borrower or Borrower’s successors and
assigns or any other Person (including any surety), either directly or as an
attempted setoff to any action commenced against such Guarantor by Borrower (as
borrower or in any other capacity) or any other Person until the Guaranteed
Obligations have been fully and finally repaid to the Beneficiaries. Each
Guarantor hereby acknowledges and agrees that this waiver is intended to benefit
the Beneficiaries and shall not limit or otherwise affect any of the Borrower’s
liability hereunder, under any other Loan Document to which Borrower is a party,
or the enforceability hereof or thereof.

(2) To the extent any waiver of subrogation contained in subparagraph (e)(1) is
unenforceable, each Guarantor shall, until the Guaranteed Obligations shall have
been paid in full and the Commitments shall have terminated and all Letters of
Credit shall have expired or been terminated or canceled, withhold exercise of
(a) any claim, right or remedy, direct or indirect, that such Guarantor now has
or may hereafter have against Borrower or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower, (ii) any right to
enforce, or to participate in, any claim, right or remedy that any Beneficiary
now has or may hereafter have against Borrower, and (iii) any benefit of, and
any right to participate in, any collateral or security now or hereafter held by
the Beneficiaries, and (b) any right of contribution such Guarantor may have
against any other Guarantor (including without limitation any such right of
contribution). Each Guarantor further agrees that, to the extent the agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
Guarantor may have against any such other Guarantor, shall be junior and
subordinate to any rights the Administrative Agent or Lenders may have against
Borrower, to all right, title and interest the Beneficiaries may have in any
such collateral or security, and to any right the Beneficiaries may have against
such other Guarantor. The Administrative Agent, on behalf of Lenders, may use,
sell or dispose of any item of collateral or security as it sees fit without
regard to any subrogation rights any Guarantor may have, and upon any such
disposition or sale any rights of subrogation Guarantors may have shall
terminate. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement or indemnification rights at any time when all
Guaranteed Obligations shall not have been paid in full, such amount shall be
held in trust for the Administrative Agent on behalf of Lenders and shall
forthwith be paid over to the Administrative Agent for the benefit of Lenders to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with Section 12 of this Guaranty.

 

Form of Guaranty

G-6



--------------------------------------------------------------------------------

7. Releases. Each Guarantor consents and agrees that, without notice to or by
such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, Beneficiaries may, by action or inaction, compromise or
settle, extend the period of duration or the time for the payment, or discharge
the performance of, or may refuse to, or otherwise not enforce, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the Credit Agreement, the Notes, or any of the other Loan Documents or may
grant other indulgences to Borrower in respect thereof, or may amend or modify
in any manner and at any time (or from time to time) any one or more of the
Credit Agreement, the Notes, or any of the other Loan Documents, or may, by
action or inaction, release or substitute any other Guarantor, if any, of the
Guarantied Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guarantied Obligations (including any
collateral) or any other guaranty of the Guarantied Obligations, or any portion
thereof.

8. No Election. Beneficiaries shall have the right to seek recourse against any
Guarantor to the fullest extent provided for herein and no election by
Beneficiaries to proceed in one form of action or proceeding, or against any
Guarantor or other party, or on any obligation, shall constitute a waiver of
Beneficiaries’ right to proceed in any other form of action or proceeding or
against any other Guarantor or other parties unless Beneficiaries have expressly
waived such right in writing. Specifically, but without limiting the generality
of the foregoing, no action or proceeding by Beneficiaries under any document or
instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of Guarantors under this Guaranty except to the extent that
Beneficiaries finally and unconditionally shall have realized indefeasible
payment by such action or proceeding.

9. Indefeasible Payment. The Guarantied Obligations shall not be considered
indefeasibly paid for purposes of this Guaranty unless and until all payments to
Beneficiaries are no longer subject to any right on the part of any person
whomsoever, including Borrower, Borrower as a debtor in possession, or any
trustee (whether appointed under the Bankruptcy Code or otherwise) of Borrower’s
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof, or to declare same to be fraudulent or
preferential. In the event that, for any reason, all or any portion of such
payments to Beneficiaries is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, the obligation or part thereof intended
to be satisfied thereby shall be revived and continued in full force and effect
as if said payment or payments had not been made and each Guarantor shall be
liable for the full amount Beneficiaries are required to repay plus any and all
costs and expenses (including attorneys’ fees) paid by Beneficiaries in
connection therewith.

10. Financial Condition of Borrower. Each Guarantor represents and warrants to
Beneficiaries that it is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Guarantied Obligations. Each
Guarantor further represents and warrants to Beneficiaries that it has read and
understands the terms and conditions of the Credit Agreement, the Notes, and the
other Loan Documents. Each Guarantor hereby covenants that it will continue to
keep itself informed of Borrower’s financial condition, the financial condition
of other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Guarantied Obligations.

 

Form of Guaranty

G-7



--------------------------------------------------------------------------------

11. Subordination. Each Guarantor hereby agrees that after the occurrence and
during the continuance of an Event of Default any and all present and future
indebtedness of Borrower owing to such Guarantor shall be postponed in favor of
and subordinated to payment in full of the Guarantied Obligations. Each
Guarantor agrees that amounts paid over to Beneficiaries pursuant to the
subordination provisions of this Section 11 shall be separate and apart from,
and shall not be credited to, the liability of such Guarantor pursuant to
Section 2.

12. Payments; Application. All payment to be made hereunder by any Guarantor
shall be made in lawful money of the United States of America at the time of
payment, shall be made in immediately available funds, and shall be made without
setoff, deduction (whether for Taxes or otherwise) or counterclaim. All payments
made by any Guarantor hereunder shall be applied as follows: first, to all
reasonable costs and expenses (including attorneys’ fees) incurred by
Beneficiaries in enforcing this Guaranty or in collecting the Guarantied
Obligations; second, to all accrued and unpaid interest, premium, if any, and
fees owing to Beneficiaries constituting Guarantied Obligations; and third, to
the balance of the Guarantied Obligations.

13. Attorneys’ Fees and Costs. Each Guarantor agrees to pay, on demand, all
reasonable attorneys’ fees and all other reasonable costs and expenses which may
be incurred by Beneficiaries in the enforcement of this Guaranty or in any way
arising out of, or consequential to the protection, assertion, or enforcement of
the Guarantied Obligations (or any security therefor), irrespective of whether
suit is brought.

14. Notices. All notices and other communications provided to any party hereto
under this Guaranty shall be in writing or by facsimile and addressed, delivered
or transmitted to such party at its address or facsimile number set forth below
or at such other address or facsimile number as may be designated by such party
in a notice to the other parties. Any notice, if mailed and properly addressed
with postage prepaid, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted.

 

If to any Guarantor:   

c/o The McClatchy Company

2100 Q Street

Sacramento, CA 95816

Attention: Elaine Lintecum

Facsimile: (916) 321-1964

With a copy to:   

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Andrew Hirsch, Esq.

Facsimile: (650) 493-6811

If to Beneficiaries:   

Bank of America, N.A.

800 Fifth Avenue, Floor 32

Seattle, WA 98104

Mail Code: WA1-501-32-37

Attention: Ken Puro

Facsimile: (415) 343-0559

 

Form of Guaranty

G-8



--------------------------------------------------------------------------------

With a copy to:   

Mayer Brown LLP

1675 Broadway

New York, NY 10019

Attention: Brian E. Newhouse, Esq.

Facsimile: (212) 849-5148

15. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, the Notes, or any Loan Document is intended to be exclusive of any
other remedy, but each and every remedy shall be cumulative and in addition to
any and every other remedy given under this Guaranty, under the Credit
Agreement, the Notes, or any other Loan Document, and those provided by law. No
delay or omission by Beneficiaries to exercise any right under this Guaranty
shall impair any such right nor be construed to be a waiver thereof. No failure
on the part of Beneficiaries to exercise, and no delay in exercising, any right
under this Guaranty shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Guaranty preclude any other or further
exercise thereof or the exercise of any other right.

16. Severability of Provisions. Any provision of this Guaranty which is
prohibited or unenforceable under applicable law, shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.

17. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
among each Guarantor and Beneficiaries pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by each Guarantor and Administrative
Agent. Any such alteration, amendment, modification, waiver, or consent shall be
effective only to the extent specified therein and for the specific purpose for
which given. No course of dealing and no delay or waiver of any right or default
under this Guaranty shall be deemed a waiver of any other, similar or
dissimilar, right or default or otherwise prejudice the rights and remedies
hereunder.

18. Successors and Assigns. Subject to the terms of the Credit Agreement, this
Guaranty shall be binding each Guarantor and its successors and assigns and
shall inure to the benefit of the successors and assigns of Beneficiaries;
provided, however, no Guarantor shall assign this Guaranty or delegate any of
its duties hereunder without Beneficiaries’ prior written consent and any
unconsented to assignment shall be absolutely void. In the event of any
assignment or other transfer of rights by Beneficiaries, the rights and benefits
herein conferred upon Beneficiaries shall automatically extend to and be vested
in such assignee or other transferee.

19. Choice of Law and Venue; Service of Process. THE VALIDITY OF THIS GUARANTY,
ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF EACH
GUARANTOR AND BENEFICIARIES, SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL

 

Form of Guaranty

G-9



--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR WITH RESPECT TO THIS
GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY,
GUARANTOR ACCEPTS, FOR ITSELF AND IN CONNECTION WITH ITS ASSETS, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS GUARANTY FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS
AVAILABLE.

20. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF
ACTION, CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
GUARANTY, OR IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
DEALINGS OF GUARANTORS AND BENEFICIARIES WITH RESPECT TO THIS GUARANTY, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY AGREES THAT ANY
SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY
A COURT TRIAL WITHOUT A JURY AND THAT BENEFICIARIES MAY FILE AN ORIGINAL
COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE
OF THE CONSENT OF SUCH GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

21. Joint and Several Liability. The liability of the Guarantors hereunder shall
be joint and several.

 

Form of Guaranty

G-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

[            ]

 

By:  

 

  Its:  

 

 

Form of Guaranty

G-11



--------------------------------------------------------------------------------

JOINDER TO AMENDED AND RESTATED GENERAL CONTINUING GUARANTY

This Joinder to Amended and Restated General Continuing Guaranty (this
“Joinder”), dated as of                 , 20        , relates to the Amended and
Restated General Continuing Guaranty dated as of September 26, 2008 (as amended
to date, the “Guaranty”), among the Subsidiaries of The McClatchy Company
parties thereto as Guarantors (collectively the “Guarantors”) in favor of the
Lenders (as defined in the Credit Agreement (as hereinafter defined)) and Bank
of America, N.A. (“Bank of America”), as Administrative Agent (the
“Administrative Agent”).

The Lenders, the Administrative Agent, the Swing Line Lender and the L/C Issuer
are parties to a Credit Agreement dated as of June 27, 2006 (said Agreement, as
amended by that certain Amendment No. 1 to Credit Agreement dated as of
March 28, 2007, that certain Amendment No. 2 to Credit Agreement dated as of
July 19, 2007, that certain Amendment No. 3 to Credit Agreement dated as of
March 28, 2008, and that certain Amendment No. 4 to Credit Agreement dated as of
September 26, 2008, as it may hereafter be amended, supplemented, modified or
restated from time to time, being the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined)
with The McClatchy Company, a Delaware corporation (the “Borrower”).

In compliance with Section 6.12 of the Credit Agreement,                    
(the “Additional Guarantor”) hereby agrees as follows:

1. Joinder. The Guaranty is hereby amended to add as a party, and more
specifically, as a Guarantor, thereunder, the Additional Guarantor.

2. Representations and Warranties. The Additional Guarantor represents and
warranties to the Administrative Agent and the Lenders that each of the
representations and warranties of a Guarantor contained in the Guaranty is
hereby made by the Additional Guarantor as of the date hereof and is true and
correct as to the Additional Guarantor as of the date hereof.

3. Additional Guarantor as Guarantor. The Additional Guarantor assumes all of
the obligations and liabilities of a Guarantor under the Guaranty, agrees to be
bound thereby as if the Additional Guarantor were an original party to the
Guaranty and shall be a Guarantor for all purposes under the Loan Documents.

4. Effectiveness. This Joinder shall become effective on the date hereof upon
the execution hereof by the Additional Guarantor and the Administrative Agent
and delivery hereof to the Administrative Agent.

 

Form of Guaranty

G-12



--------------------------------------------------------------------------------

5. Governing Law. This Joinder shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to principles of
conflicts of law.

 

[Name of Additional Guarantor]

By:

 

 

Name:

Title:

Notice Address:

Attention:

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Name:

Title:

 

Form of Guaranty

G-13